Exhibit 10.1

AGREEMENT OF SALE AND PURCHASE

BY AND AMONG

PETROHAWK PROPERTIES, LP

PETROHAWK ENERGY CORPORATION

KCS RESOURCES, INC.

AND

ONE TEC, LLC

COLLECTIVELY, AS SELLER

AND

MILAGRO DEVELOPMENT I, LP

AS PURCHASER

OCTOBER 15, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 PURCHASE AND SALE    1 Section 1.1    Purchase and Sale
   1 Section 1.2    Assets    1 Section 1.3    Excluded Assets    3 Section 1.4
   Effective Time; Proration of Costs and Revenues    4 Section 1.5    Delivery
and Maintenance of Records    5 ARTICLE 2 PURCHASE PRICE    5 Section 2.1   
Valuation of Assets    5 Section 2.2    Adjustments to Purchase Price    6
Section 2.3    Allocation of Purchase Price for Tax Purposes    7 Section 2.4   
Deposit    7 ARTICLE 3 TITLE MATTERS    7 Section 3.1    Seller’s Title    7
Section 3.2    Definition of Defensible Title    8 Section 3.3    Definition of
Permitted Encumbrances    9 Section 3.4    Notice of Title Defect Adjustments   
11 Section 3.5    Casualty or Condemnation Loss    15 Section 3.6    Limitations
on Applicability    15 Section 3.7    Government Approvals Respecting Assets   
16 ARTICLE 4 ENVIRONMENTAL MATTERS    16 Section 4.1    Assessment    16 Section
4.2    NORM, Wastes and Other Substances    17 Section 4.3    Environmental
Defects    18 Section 4.4    Inspection Indemnity    19 ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER    19 Section 5.1    Generally    19
Section 5.2    Existence and Qualification    20 Section 5.3    Power    20
Section 5.4    Authorization and Enforceability    20 Section 5.5    No
Conflicts    21

 

i



--------------------------------------------------------------------------------

Section 5.6    Liability for Brokers’ Fees    21 Section 5.7    Litigation    21
Section 5.8    Taxes and Assessments    21 Section 5.9    Compliance with Laws
   22 Section 5.10    Contracts    22 Section 5.11    Payments for Hydrocarbon
Production    22 Section 5.12    Governmental Authorizations    23 Section 5.13
   Preference Rights and Transfer Requirements    23 Section 5.14    Payout
Balances    23 Section 5.15    Outstanding Capital Commitments    23 Section
5.16    Imbalances    23 Section 5.17    Condemnation    24 Section 5.18   
Bankruptcy    24 Section 5.19    Production Allowables    24 Section 5.20   
Foreign Person    24 Section 5.21    Collective Bargaining Agreements    24
Section 5.22    Condition of Assets    25 ARTICLE 6 REPRESENTATIONS AND
WARRANTIES OF PURCHASER    25 Section 6.1    Existence and Qualification    25
Section 6.2    Power    25 Section 6.3    Authorization and Enforceability    25
Section 6.4    No Conflicts    25 Section 6.5    Liability for Brokers’ Fees   
26 Section 6.6    Litigation    26 Section 6.7    Limitation and Independent
Evaluation    26 Section 6.8    SEC Disclosure    27 Section 6.9    Bankruptcy
   27 Section 6.10    Qualification    27 ARTICLE 7 COVENANTS OF THE PARTIES   
27 Section 7.1    Access    27 Section 7.2    Government Reviews    27 Section
7.3    Notification of Breaches    28 Section 7.4    Letters-in-Lieu;
Assignments; Operatorship    28



--------------------------------------------------------------------------------

Section 7.5    Public Announcements    29 Section 7.6    Operation of Business
   29 Section 7.7    Preference Rights and Transfer Requirements    30 Section
7.8    Tax Matters    32 Section 7.9    Further Assurances    33 Section 7.10   
Operations Information    33 ARTICLE 8 CONDITIONS TO CLOSING    33 Section 8.1
   Conditions of Seller to Closing    33 Section 8.2    Conditions of Purchaser
to Closing    34 ARTICLE 9    CLOSING    35 Section 9.1    Time and Place of
Closing    35 Section 9.2    Obligations of Seller at Closing    35 Section 9.3
   Obligations of Purchaser at Closing    36 Section 9.4    Closing Adjustments
   36 ARTICLE 10 TERMINATION    38 Section 10.1    Termination    38 Section
10.2    Effect of Termination    38 Section 10.3    Distribution of Deposit Upon
Termination    39 ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS    39 Section 11.1    Receipts    39
Section 11.2    Expenses    40 Section 11.3    Assumed Seller Obligations    40
Section 11.4    Survival and Limitations    41 Section 11.5    Indemnification
by Seller    42 Section 11.6    Indemnification by Purchaser    42 Section 11.7
   Indemnification Proceedings    43 Section 11.8    Release    45 Section 11.9
   Disclaimers    45 Section 11.10    Waiver of Trade Practices Acts    46
Section 11.11    Redhibition Waiver    47 Section 11.12    Recording    47
Section 11.13    Further Assurances    48



--------------------------------------------------------------------------------

ARTICLE 12 MISCELLANEOUS    48 Section 12.1    Counterparts    48 Section 12.2
   Notice    48 Section 12.3    Sales or Use Tax Recording Fees and Similar
Taxes and Fees    49 Section 12.4    Expenses    49 Section 12.5    Change of
Name    50 Section 12.6    Replacement of Bonds, Letters of Credit and
Guarantees    50 Section 12.7    Governing Law and Venue    50 Section 12.8   
Captions    50 Section 12.9    Waivers    50 Section 12.10    Assignment    50
Section 12.11    Entire Agreement    51 Section 12.12    Amendment    51 Section
12.13    No Third-Party Beneficiaries    51 Section 12.14    References    51
Section 12.15    Construction    52 Section 12.16    Conspicuousness    52
Section 12.17    Severability    52 Section 12.18    Time of Essence    52
Section 12.19    Limitation on Damages    52 Section 12.20    Cooperation with
Future Financings, Registrations or Offerings    53

 

EXHIBITS

 

Exhibit A    Leases Exhibit A-1    Wells, Future Wells, and Allocated Values
Exhibit A-2    Equipment Exhibit B    Conveyance Exhibit C    Indemnity
Agreement Exhibit D    Parent Senior Unsecured Note Term Sheet



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.2(d)    Contracts Schedule 1.2(e)    Surface Contracts Schedule
1.2(g)    Pipelines Schedule 1.2(j)    Proprietary Seismic Data Schedule 1.2(k)
   Vehicles and Vessels Schedule 1.2(l)    Escrow Accounts for Plugging and
Abandonment of Wells Schedule 1.3(d)    Excluded Items Schedule 1.4    Overhead
Costs Schedule 5.1    Seller’s Employees Having Knowledge Regarding Certain
Assets Schedule 5.7(a)    Party Proceedings Schedule 5.7(b)    Non-Party
Proceedings Schedule 5.8    Taxes and Assessments Schedule 5.9    Compliance
with Laws Schedule 5.10(a)    Contract Matters Schedule 5.11    Hydrocarbon
Production Payments Schedule 5.12    Governmental Authorizations Schedule 5.13
   Preference Rights and Transfer Requirements Schedule 5.14    Payout Balances
Schedule 5.15    Outstanding Capital Commitments Schedule 5.16    Imbalances
Schedule 5.22    Condition of Assets Schedule 7.6    Operation of Business
Schedule 9.4(c)    Petrohawk Account Information



--------------------------------------------------------------------------------

DEFINITIONS

“1031 Assets” has the meaning set forth in Section 7.8(c).

“Actual Knowledge” has the meaning set forth in Section 5.1(a).

“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.

“Adjustment Period” has the meaning set forth in Section 2.2(a).

“AFE” means authority for expenditure.

“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. The concept of control, controlling or controlled as used in the
aforesaid context means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise. No Person
shall be deemed an Affiliate of any Person by reason of the exercise or
existence of rights, interests or remedies under this Agreement.

“Aggregate Benefit Deductible” has the meaning set forth in Section 3.4(j).

“Aggregate Defect Deductible” has the meaning set forth in Section 3.4(j).

“Agreed Accounting Firm” has the meaning set forth in Section 9.4(b).

“Agreed Interest Rate” means the rate of interest published in the Wall Street
Journal from time to time, as the one month London Interbank Offered Rate
(LIBOR) plus 200 basis points, with adjustments in that rate to be made on the
same day as any change in that rate.

“Agreement” means this Agreement of Sale and Purchase.

“Aggregate Indemnity Deductible” has the meaning set forth in Section 11.4(c).

“Allocated Value” has the meaning set forth in Section 3.4(a).

“Assessment” has the meaning set forth in Section 4.1.

“Assets” has the meaning set forth in Section 1.2.

“Assumed Seller Obligations” has the meaning set forth in Section 11.3.

“Business Day” means each calendar day except Saturdays, Sundays, and federal
holidays.

“CERCLA” has the meaning set forth in the definition of Environmental Laws.
“Claim Notice” has the meaning set forth in Section 11.4(b).

 

1



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 9.1(a).

“Closing Date” has the meaning set forth in Section 9.1(b).

“Closing Payment” has the meaning set forth in Section 9.4(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” has the meaning set forth in Section 7.1(a).

“Contracts” has the meaning set forth in Section 1.2(d).

“Conveyance” has the meaning set forth in Section 3.1(b).

“Cure Period” has the meaning set forth in Section 3.4(c).

“Defensible Title” has the meaning set forth in Section 3.2.

“Deposit” has the meaning set forth in Section 2.4.

“DTPA” has the meaning set forth in Section 11.10(a).

“Earned” has the meaning set forth in Section 1.4(b).

“Effective Time” has the meaning set forth in Section 1.4(a).

“Environmental Claim Date” has the meaning set forth in Section 4.3.

“Environmental Defect” has the meaning set forth in Section 4.3.

“Environmental Defect Amount” has the meaning set forth in Section 4.3.

“Environmental Defect Notice” has the meaning set forth in Section 4.3.

“Environmental Laws” means, as the same may have been amended, any federal,
state or local statute, law, regulation, ordinance, rule, order or decree
including any rule of common law, relating to (i) the control of any potential
pollutant or protection of the environment, including air, water or land,
(ii) the generation, handling, treatment, storage, disposal or transportation of
waste materials, or (iii) the regulation of or exposure to hazardous, toxic or
other substances alleged to be harmful, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq. the Hazardous
Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.;
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Atomic
Energy Act, 42 U.S.C. § 2011 et seq. ; and all applicable related law,



--------------------------------------------------------------------------------

whether local, state, territorial, or national, of any Governmental Body having
jurisdiction over the property in question addressing pollution or protection of
human health, safety, natural resources or the environment and all regulations
implementing the foregoing. The term “Environmental Laws” includes all judicial
and administrative decisions, orders, directives, and decrees issued by a
Governmental Body pursuant to the foregoing.

“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Laws which are attributable to the ownership
or operation of the Assets prior to the Effective Time or (ii) pursuant to any
claim or cause of action by a Governmental Body or other Person for personal
injury, property damage, damage to natural resources, remediation or response
costs to the extent arising out of any violation of, or any remediation
obligation under, any Environmental Laws which is attributable to the ownership
or operation of the Assets prior to the Closing.

“Equipment” has the meaning set forth in Section 1.2(f).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event” has the meaning set forth in definition of Material Adverse Effect.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” has the meaning set forth in Section 1.3.

“Excluded Seller Obligations” has the meaning set forth in Section 11.3.

“Final Purchase Price” has the meaning set forth in Section 9.4(b).

“Final Settlement Date” has the meaning set forth in Section 9.4(b).

“Fundamental Representations” has the meaning set forth in Section 11.4(a).

“Future Well” means a well that may be drilled in the future on a Future Well
Location, which (for the purposes of determining Defensible Title thereto and
any Title Defects associated therewith pursuant to this Agreement) shall be
treated as if such well had been drilled and completed and was in existence at
or prior to the date of this Agreement.

“Future Well Location” means each drilling location identified on Exhibit A-1,
subject to any depth restriction set forth in such Exhibit A-1 with respect to
such location.

“GAAP” means generally accepted accounting principles in effect in the United
States as amended from time to time.



--------------------------------------------------------------------------------

“Governmental Authorizations” has the meaning set forth in Section 5.12.

“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other government; any governmental, regulatory or administrative
agency, commission, body, arbitrator or arbitration panel or other authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; and any court or
governmental tribunal.

“Hazardous Material” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste” or “solid waste,” in either case as defined by RCRA,
and any analogous state statutes, and any regulations promulgated thereunder,
(iii) any solid, hazardous, dangerous or toxic chemical, material, waste or
substance, within the meaning of and regulated by any applicable Environmental
Laws, (iv) any radioactive material, including any naturally occurring
radioactive material, and any source, special or byproduct material as defined
in 42 U.S.C. 2011 et seq. and any amendments or authorizations thereof, (v) any
regulated asbestos-containing materials in any form or condition, (vi) any
regulated polychlorinated biphenyls in any form or condition, and
(vii) petroleum, petroleum hydrocarbons or any fraction or byproducts thereof.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Hydrocarbons” means oil, gas, casinghead gas, condensate, natural gas liquids,
and other gaseous and liquid hydrocarbons or any combination thereof and sulphur
and other minerals extracted from or produced with the foregoing.

“Imbalance” or “Imbalances” means any over-production, under-production,
over-delivery, under-delivery or similar imbalance of Hydrocarbons produced from
or allocated to the Assets, regardless of whether such over-production,
under-production, over-delivery under-delivery or similar imbalance arises at
the platform, wellhead, pipeline, gathering system, transportation system,
processing plant or other location.

“incurred” has the meaning set forth in Section 1.4(b).

“Indemnified Party” has the meaning set forth in Section 11.7(a).

“Indemnifying Party” has the meaning set forth in Section 11.7(a).

“Indemnity Agreement” has the meaning set forth in Section 3.4(d)(ii).

“Independent Expert” has the meaning set forth in Section 4.3.

“Individual Indemnity Deductible” has the meaning set forth in Section 11.4(c).

“Individual Benefit Deductible” has the meaning set forth in Section 3.4(j).

“Individual Environmental Deductible” has the meaning set forth in Section 4.3.

“Individual Title Deductible” has the meaning set forth in Section 3.4(j).



--------------------------------------------------------------------------------

“Invasive Activity” has the meaning set forth in Section 4.1.

“KCS” means KCS Resources, Inc., a Delaware corporation.

“Lands” has the meaning set forth in Section 1.2(a).

“Laws” means all statutes, laws, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.

“Leases” has the meaning set forth in Section 1.2(a).

“Like Kind Exchange” has the meaning set forth in Section 7.8(c)

“Losses” means any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), diminution in value, monetary damages,
fines, fees, Taxes, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, reasonable fees and expenses of attorneys, accountants, financial
advisors and other experts, and other actual out of pocket expenses incurred in
investigating and preparing for or in connection with any Proceeding; however,
excluding special, punitive, exemplary, consequential or indirect damages,
except to the extent a party is required to pay such damages to a third party in
connection with a matter for which such Party is entitled to indemnification
under Article 11).

“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional costs or liabilities that may likely arise as a
result of such response) as compared to any other response that is required or
allowed under Environmental Laws.

“Material Adverse Effect” means any change, inaccuracy, circumstance, effect,
event, result, occurrence, condition or fact (each an “Event”) (whether or not
(i) foreseeable or known as of the date of this Agreement or (ii) covered by
insurance) that has had, or could reasonably be expected to have, a material
adverse effect on (i) the ownership, operation or value of the Assets, taken as
a whole, or (ii) the ability of Seller to consummate the transactions
contemplated hereby. Excluded from such Events for the purposes of determining
whether a “Material Adverse Affect” has occurred or could reasonably be expected
to occur are (A) Events resulting from entering into this Agreement or the
announcement of the transactions contemplated by this Agreement, (B) Events
resulting from changes in general market, economic, financial or political
conditions or any outbreak of hostilities or war or terrorist events, (C) Events
that affect the Hydrocarbon exploration, production, development, processing,
gathering and/or transportation industry generally (including changes in
commodity prices or general market prices in the Hydrocarbon exploration,
production, development, processing, gathering and/or transportation industry
generally), (D) any effect resulting from a change in Laws or regulatory
policies, and (E) the consequences of drilling and production operations
(including but not limited to depletion, the watering out of any Well(s),
collapsed casing or sand infiltration of any Well(s), sidetrack drilling
operations on any Well(s), drilling results of any Well(s), and the depreciation
of personal property due to ordinary wear and tear with respect to the Assets).



--------------------------------------------------------------------------------

“Material Contracts” has the meaning set forth in Section 5.10.

“Net Revenue Interest” has the meaning set forth in Section 3.2(a).

“NORM” means naturally occurring radioactive material.

“Notice Period” has the meaning set forth in Section 11.7(a).

“One TEC” means One TEC, LLC, a Texas limited liability company.

“Parent” means Milagro Development I, LP.

“Parent Senior Unsecured Note” shall be a note of Parent in the principal amount
of One Hundred Twenty-Five Million and No/100 Dollars ($125,000,000) having
terms and conditions as set forth on the term sheet attached as Exhibit D.

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.

“Petrohawk” means Petrohawk Energy Corporation, a Delaware corporation.

“Petrohawk Properties” means Petrohawk Properties, LP, a Texas limited
partnership.

“Personal Property” has the meaning set forth in Section 1.2(g).

“Pipelines” has the meaning set forth in Section 1.2(g).

“Preference Property” has the meaning set forth in Section 7.7(b).

“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.

“Proceeding” or “Proceedings” has the meaning set forth in Section 5.7.

“Properties” has the meaning set forth in Section 1.2(c).

“Property Costs” has the meaning set forth in Section 1.4(b).

“Purchase Price” has the meaning set forth in Section 2.1.



--------------------------------------------------------------------------------

“Purchaser” has the meaning set forth in the preamble hereto.

“Purchaser Indemnified Persons” has the meaning set forth in Section 11.5.

“Qualified Intermediary” has the meaning set forth in Section 7.8(c).

“RCRA” has the meaning set forth in the definition of Environmental Laws.

“Records” has the meaning set forth in Section 1.2(i).

“REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF ANY CLAIM,
INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE OR IN PART
BY:

OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE NEGLIGENCE (WHETHER SOLE,
JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE OR PASSIVE), STRICT
LIABILITY, OR OTHER FAULT OF THE SELLER INDEMNIFIED PERSONS; AND/OR

A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER’S
PROPERTY OR SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS),
INVITEES AND/OR THIRD PARTIES; AND/OR

THE UNSEAWORTHINESS OF ANY VESSEL OR UNAIRWORTHINESS OF ANY AIRCRAFT OF A PARTY
WHETHER CHARTERED, OWNED, OR PROVIDED BY THE PURCHASER INDEMNIFIED PERSONS,
SELLER INDEMNIFIED PERSONS, INVITEES AND/OR THIRD PARTIES.

“Retained Asset” has the meaning set forth in Section 7.7(c).

“Retained Employee Liabilities” shall mean any liabilities of Seller (i) to
employees of Seller arising under the Worker Adjustment Retraining Notification
Act of 1988 as a result of actions taken by Seller prior to the Closing,
(ii) arising out of claims by Seller employees with respect to events that occur
prior to the Closing and that relate to their employment with, or the
terminations of their employment from, Seller, (iii) with respect to employees
of Seller arising under any “employee benefit plan” (as defined in Section 3(3)
of ERISA) that is sponsored by, contributed to, or maintained by, Seller, or
(iv) arising under ERISA for which Purchaser may have any liability under ERISA
solely as a result of the consummation of the transaction contemplated by this
Agreement.

“SEC” has the meaning set forth in Section 7.5.

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations of the SEC promulgated thereunder.



--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the preamble hereto.

“Seller Indemnified Persons” has the meaning set forth in Section 11.6.

“Seller Operated Assets” means Assets operated by Seller.

“Surface Contracts” has the meaning set forth in Section 1.2(e).

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any Governmental Body, including any interest, penalties
or additional amounts which may be imposed with respect thereto.

“Tax Returns” has the meaning set forth in Section 5.8(a).

“Termination Date” has the meaning set forth in Section 10.1(b)(i).

“Third Party Claim” has the meaning set forth in Section 11.7(a).

“Title Benefit” has the meaning set forth in Section 3.2(d).

“Title Benefit Amount” has the meaning set forth in Section 3.4(e).

“Title Benefit Notice” has the meaning set forth in Section 3.4(b).

“Title Claim Date” has the meaning set forth in Section 3.4(a).

“Title Defect” has the meaning set forth in Section 3.2(d).

“Title Defect Amount” has the meaning set forth in Section 3.4(d)(i).

“Title Defect Notice” has the meaning set forth in Section 3.4(a).

“Title Defect Property” has the meaning set forth in Section 3.4(a).

“Title Expert” has the meaning set forth in Section 3.4(i).

“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein; provided, however, that “Transfer
Requirement” shall not include any consent of, notice to, filing with, or other
action by any Governmental Body in connection with the sale or conveyance of oil
and/or gas leases or interests therein or Surface Contracts or interests
therein, if they are not required prior to the assignment of such oil and/or gas
leases, Surface Contracts or interests or they are customarily obtained
subsequent to the sale or conveyance (including consents from state agencies).

“Transfer Taxes” has the meaning set forth in Section 12.3.



--------------------------------------------------------------------------------

“Units” has the meaning set forth in Section 1.2(c).

“UDTPA” has the meaning set forth in Section 11.10(a).

“UTPCPL” has the meaning set forth in Section 11.10(a).

“Warranty Well” means a Well or a Future Well, as the context requires.

“Wells” has the meaning set forth in Section 1.2(b).



--------------------------------------------------------------------------------

AGREEMENT OF SALE AND PURCHASE

This Agreement of Sale and Purchase is executed on October 15, 2007, by and
between Petrohawk Properties, LP, a Texas limited partnership, Petrohawk Energy
Corporation, a Delaware corporation, KCS Resources, Inc., a Delaware
corporation, and One TEC, LLC, a Texas limited liability company (collectively
“Seller”), and Milagro Development I, LP, a Delaware limited partnership
(“Purchaser”).

RECITALS

A. Seller owns the Assets as more fully described in Section 1.2 and the
exhibits hereto.

B. Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the properties and rights of Seller hereafter described, in the manner
and upon the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

ARTICLE 1

PURCHASE AND SALE

Section 1.1 Purchase and Sale.

At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchaser
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the Assumed Seller Obligations.

Section 1.2 Assets.

As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, title, interest and estate, in and to the
following (but excluding the Excluded Assets):

(a) All of the oil and gas leases; subleases and other leaseholds; interests in
fee; carried interests; reversionary interests; farmout rights; options; and
other properties and interests described on Exhibit A, subject to such depth
limitations and other restrictions as may be set forth in the Oil and Gas Leases
or other agreements of record (collectively, the “Leases”), together with each
and every kind and character of right, title, claim, and interest that Seller
has in and to the lands covered by the Leases and the interests currently
pooled, unitized, communitized or consolidated therewith (the “Lands”);

(b) All oil, gas, water or injection wells located on the Lands, whether
producing, shut-in, or temporarily abandoned, including the interests in the
wells shown on Exhibit A-1 attached hereto (collectively, the “Wells”);

 

1



--------------------------------------------------------------------------------

(c) All leasehold interests of Seller in or to any currently existing pools or
units which include any Lands or all or a part of any Leases or include any
Wells, including those pools or units related to the Properties and associated
with the Wells shown on Exhibit A-1 (the “Units”; the Units, together with the
Leases, Lands and Wells, being hereinafter referred to as the “Properties”), and
including all leasehold interests of Seller in production of Hydrocarbons from
any such Unit, whether such Unit production of Hydrocarbons comes from Wells
located on or off of a Lease, and all tenements, hereditaments and appurtenances
belonging to the Leases and Units;

(d) All contracts, agreements and instruments by which the Properties are bound
or subject, or that relate to or are otherwise applicable to the Properties,
only to the extent applicable to the Properties rather than Seller’s or any of
its Affiliates’ other properties, including but not limited to, operating
agreements, unitization, pooling and communitization agreements, declarations
and orders, joint venture agreements, farmin and farmout agreements, exploration
agreements, participation agreements, area of mutual interest agreements,
exchange agreements, transportation or gathering agreements, agreements for the
sale and purchase of oil, gas or casinghead gas and processing agreements to the
extent applicable to the Properties or the production of Hydrocarbons produced
in association therewith from the Properties, including those identified on
Schedule 1.2(d) (hereinafter collectively referred to as “Contracts”), but
excluding any contracts, agreements and instruments to the extent transfer would
result in a violation of applicable Law or is restricted by any Transfer
Requirement that is not waived by Purchaser or satisfied pursuant to Section 7.7
(provided Seller agrees to reasonably cooperate in obtaining such waiver) and
provided that “Contracts” shall not include the instruments constituting the
Leases;

(e) All easements, permits, licenses, servitudes, rights-of-way, surface leases
and other surface rights (“Surface Contracts”) appurtenant to, and used or held
for use in connection with the Properties (including those identified on
Schedule 1.2(e)), but excluding any permits and other rights to the extent
transfer would result in a violation of applicable Law or is restricted by any
Transfer Requirement that is not waived by Purchaser or satisfied pursuant to
Section 7.7 (provided Seller agrees to reasonably cooperate in obtaining such
waiver);

(f) All treatment and processing plants and equipment, machinery, platforms,
fixtures and other tangible personal property and improvements located on the
Properties or used or held for use in connection with the operation of the
Properties, including those identified on Exhibit A-2 (“Equipment”);

(g) All flow lines, pipelines, gathering systems and appurtenances thereto
located on the Properties or used, or held for use, in connection with the
operation of the Properties, including those identified on Schedule 1.2(g)
(“Pipelines” and, together with the Equipment and Wells, “Personal Property”);

(h) All Hydrocarbons produced from or attributable to the Leases, Lands, and
Wells from and after the Effective Time, together with Imbalances associated
with the Properties;

 

2



--------------------------------------------------------------------------------

(i) All lease files; land files; well files; gas and oil sales contract files;
gas processing and transportation files; division order files; abstracts; title
opinions; land surveys; logs; maps; engineering data and reports; interpretive
data, technical evaluations and technical outputs; and other books, records,
data, files, and accounting records, in each case to the extent related to the
Properties, or used or held for use in connection with the maintenance or
operation thereof, but excluding (i) any books, records, data, files, logs,
maps, evaluations, outputs, and accounting records to the extent disclosure or
transfer would result in a violation of applicable Law or is restricted by any
Transfer Requirement that is not satisfied pursuant to Section 7.7 (provided
Seller agrees to reasonably cooperate in satisfying such Transfer Requirement),
(ii) computer or communications software or intellectual property (including
tapes, codes, data and program documentation and all tangible manifestations and
technical information relating thereto), (iii) attorney-client privileged
communications and work product of Seller’s or any of its Affiliates’ legal
counsel (other than title opinions), (iv) reserve studies and evaluations, and
(v) records relating to the marketing, negotiation, and consummation of the sale
of the Assets (subject to such exclusions, the “Records”); provided, however,
that Seller may retain the originals of such Records as Seller has reasonably
determined may be required for existing litigation, tax, accounting, and
auditing purposes;

(j) To the extent transferable, and subject to payment by Purchaser of all third
party transfer and license fees, all geological and geophysical data (including
all seismic data, as well as reprocessed data) related exclusively to the
Properties, including those items identified in Schedule 1.2(j);

(k) All vehicles or vessels identified on Schedule 1.2(k); and

(l) All funds contained in the escrow accounts identified in Schedule 1.2(l),
which are for plugging and abandonment of wells and dismantling platforms.

Section 1.3 Excluded Assets.

Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the transaction contemplated hereby
(collectively, the “Excluded Assets”):

(a) except to the extent necessary to satisfy Seller’s obligations under
Section 7.1, (i) all corporate, financial, income and franchise tax and legal
records of Seller that relate to Seller’s business generally (whether or not
relating to the Assets), (ii) all books, records and files that relate to the
Excluded Assets, (iii) those records retained by Seller pursuant to
Section 1.2(i) and (iv) copies of any other Records retained by Seller pursuant
to Section 1.5;

(b) all rights to any refund related to the Excluded Seller Obligations or Taxes
or other costs or expenses borne by Seller or Seller’s predecessors in interest
and title attributable to periods prior to the Effective Time;

(c) Seller’s area-wide bonds, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller’s business generally;

(d) those items listed in Schedule 1.3(d);

 

3



--------------------------------------------------------------------------------

(e) all trade credits, accounts receivable, notes receivable, take-or-pay
amounts receivable, pre-paid expenses and deposits, and other receivables
attributable to the Assets with respect to any period of time prior to the
Effective Time;

(f) all right, title and interest of Seller in and to vehicles or vessels used
in connection with the Assets, other than those identified on Schedule 1.2(k);

(g) all rights, titles, claims and interests of Seller or any Affiliate of
Seller (i) to or under any policy or agreement of insurance or any insurance
proceeds; except to the extent provided in Section 3.5, and (ii) to or under any
bond or bond proceeds;

(h) subject to Section 12.5, any patent, patent application, logo, service mark,
copyright, trade name or trademark of or associated with Seller or any Affiliate
of Seller or any business of Seller or of any Affiliate of Seller;

(i) all Retained Assets not conveyed to Purchaser pursuant to Section 7.7 and
any Property excluded pursuant to Section 3.4(d)(iii).

Section 1.4 Effective Time; Proration of Costs and Revenues.

(a) Subject to Section 1.5, possession of the Assets shall be transferred from
Seller to Purchaser at the Closing, but certain financial benefits and burdens
of the Assets shall be transferred effective as of 7:00 A.M., local time, where
the respective Assets are located, on July 1, 2007 (the “Effective Time”), as
described below.

(b) Purchaser shall be entitled to all Hydrocarbon production from or
attributable to the Properties at and after the Effective Time (and all products
and proceeds attributable thereto), and to all other income, proceeds, receipts
and credits earned with respect to the Assets at or after the Effective Time,
and shall be responsible for (and entitled to any refunds with respect to) all
Property Costs incurred at and after the Effective Time. Seller shall be
entitled to all Hydrocarbon production from or attributable to the Properties
prior to the Effective Time (and all products and proceeds attributable
thereto), and to all other income, proceeds, receipts and credits earned with
respect to the Assets prior to the Effective Time, and shall be responsible for
(and entitled to any refunds with respect to) all Property Costs incurred prior
to the Effective Time. “Earned” and “incurred”, as used in this Agreement, shall
be interpreted in accordance with GAAP and Council of Petroleum Accountants
Society (COPAS) standards, as applicable. “Property Costs” means all costs
attributable to the ownership and operation of the Assets (including without
limitation costs of insurance relating specifically to the Assets and ad
valorem, property, severance, Hydrocarbon production and similar Taxes based
upon or measured by the ownership or operation of the Assets or the production
of Hydrocarbons therefrom, but excluding any other Taxes) and capital
expenditures incurred in the ownership and operation of the Assets and, where
applicable, in accordance with the relevant operating or unit agreement, if any,
and overhead costs charged to the Assets under the relevant operating agreement
or unit agreement, if any, or, if none, the amounts shown under Schedule 1.4
shall be the overhead amounts deemed charged to the Assets. For purposes of this
Section 1.4, determination of whether Property Costs are attributable to the
period before or after the Effective Time shall be based on when services are
rendered, when the goods are delivered, or

 

4



--------------------------------------------------------------------------------

when the work is performed. For clarification, the date an item or work is
ordered is not the date of a pre-Effective Time transaction for settlement
purposes, but rather the date on which the item ordered is delivered to the job
site, or the date on which the work ordered is performed, shall be the relevant
date. For purposes of allocating Hydrocarbon production (and accounts receivable
with respect thereto), under this Section 1.4, (i) liquid Hydrocarbons shall be
deemed to be “from or attributable to” the Properties when they are placed into
the storage facilities and (ii) gaseous Hydrocarbons shall be deemed to be “from
or attributable to” the Properties when they pass through the delivery point
sales meters on the pipelines through which they are transported. Seller shall
utilize reasonable interpolative procedures to arrive at an allocation of
Hydrocarbon production when exact meter readings or gauging and strapping data
is not available. Seller shall provide to Purchaser, no later than five
(5) Business Days prior to Closing, all data necessary to support any estimated
allocation, for purposes of establishing the adjustment to the Purchase Price
pursuant to Section 2.2 hereof that will be used to determine the Closing
Payment. Property Costs that are paid periodically shall be prorated based on
the number of days in the applicable period falling before and the number of
days in the applicable period falling at or after the Effective Time, except
that Hydrocarbon production, severance and similar Taxes shall be prorated based
on the number of units actually produced, purchased or sold or proceeds of sale,
as applicable, before, and at or after, the Effective Time. In each case,
Purchaser shall be responsible for the portion allocated to the period at and
after the Effective Time and Seller shall be responsible for the portion
allocated to the period before the Effective Time.

Section 1.5 Delivery and Maintenance of Records.

Seller shall deliver the Records (FOB Seller’s office) to Purchaser within
thirty (30) days following Closing. Other than any original Records retained by
Seller pursuant to Section 1.2(i), Purchaser shall be entitled to all original
Records maintained by Seller. Seller shall be entitled to keep a copy or copies
of all Records; provided, however, that Seller shall not sell or otherwise allow
third parties to review, copy or otherwise use any Records retained by Seller.
Purchaser shall preserve the Records for a period of seven (7) years following
the Closing and will allow Seller and its representatives, consultants and
advisors reasonable access, during normal business hours and upon reasonable
notice, to the Records for any legitimate business reason of Seller, including
in order for Seller to comply with a Tax or other legally required reporting
obligation or Tax or legal dispute. Any such access shall be at the sole cost
and expense of Seller. Unless otherwise consented to in writing by Seller, for a
period of seven (7) years following the Closing Date, Purchaser shall not and
shall cause its Affiliates not to, destroy, alter or otherwise dispose of the
Records, or any portions thereof, without first giving at least thirty (30) days
prior written notice to Seller and offering to surrender to Seller the Records
or such portions thereof.

ARTICLE 2

PURCHASE PRICE

Section 2.1 Valuation of Assets.

The purchase price for the Assets (the “Purchase Price”) shall be Eight Hundred
Twenty-Five Million and No/100 Dollars ($825,000,000), adjusted as provided in
Section 2.2.

 

5



--------------------------------------------------------------------------------

Section 2.2 Adjustments to Purchase Price.

The Purchase Price for the Assets shall be adjusted in the manner specified
below (without duplication), with all such amounts being determined in
accordance with GAAP and Council of Petroleum Accountants Society (COPAS)
standards, as applicable, in order to reach the Adjusted Purchase Price:

(a) Reduced by the aggregate amount of the following proceeds received by Seller
between (and including) the Effective Time and the Closing Date (with the period
between the Effective Time and the Closing Date referred to as the “Adjustment
Period”): (i) proceeds from the sale of Hydrocarbons (net of any royalties,
overriding royalties or other burdens on or payable out of production,
gathering, processing and transportation costs and any production, severance,
sales, excise or similar Taxes not reimbursed to Seller by the purchaser of
production) produced from or attributable to the Properties during the
Adjustment Period, and (ii) other proceeds earned with respect to the Assets
during the Adjustment Period;

(b) Reduced to the extent provided in Section 7.7 with respect to Preference
Rights and Retained Assets;

(c) (i) If the parties make the election under Section 3.4(d)(i) with respect to
a Title Defect, subject to the Individual Title Deductible and the Aggregate
Defect Deductible, reduced by the Title Defect Amount with respect to such Title
Defect if the Title Defect Amount has been determined prior to Closing and
(ii) subject to the Individual Benefit Deductible and the Aggregate Benefit
Deductible, increased by the Title Benefit Amount with respect to each Title
Benefit for which the Title Benefit Amount has been determined prior to Closing;

(d) Increased by the amount of all Property Costs and other costs attributable
to the ownership and operation of the Assets which are paid by Seller and
incurred during the Adjustment Period (including any overhead costs under
Schedule 1.4 deemed charged to the Assets with respect to the Adjustment Period
even though not actually paid), except any Property Costs and other such costs
already deducted in the determination of proceeds in Section 2.2(a);

(e) Reduced to the extent provided in Section 3.4(d)(iii) for any Properties
excluded from the Assets pursuant to Section 3.4(d)(iii) and reduced to the
extent provided in Section 4.3 for Environmental Defects;

(f) Reduced by the aggregate amounts payable to owners of working interests,
royalties and overriding royalties and other interests in the Properties held in
suspense by Seller as of the Closing Date, to the extent such amounts held in
suspense are not transferred to Purchaser at Closing;

(g) Increased or reduced as mutually agreed upon in writing prior to Closing by
Seller and Purchaser;

(h) Increased by the value of the amount of merchantable Hydrocarbons stored in
tanks and pipelines attributable to the ownership and operation of the Assets
that belong to Seller as of the Effective Time (which value shall be computed at
the applicable third-party contract prices for the month of June 2007 for such
stored Hydrocarbons);

 

6



--------------------------------------------------------------------------------

(i) Reduced or increased, as the case may be, by the actual net aggregate
Imbalances, if any, owed by Seller to third-parties, as of the Effective Time,
multiplied by a price of $2.25 per MMBtu;

(j) Increased by the amount of the escrow funds transferred pursuant to
Section 1.2(l); and

(k) Each adjustment made pursuant to Section 2.2(a) shall serve to satisfy, up
to the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and as
such, Purchaser shall not have any separate rights to receive any Hydrocarbon
production or income, proceeds, receipts and credits with respect to which an
adjustment has been made. Similarly, the adjustment described in Section 2.2(d)
shall serve to satisfy, up to the amount of the adjustment, Purchaser’s
obligation under Section 1.4 to pay Property Costs and other costs attributable
to the ownership and operation of the Assets which are incurred during the
Adjustment Period, and as such, notwithstanding anything in this Agreement to
the contrary, Purchaser shall not be separately obligated to pay for any
Property Costs or other such costs with respect to which an adjustment has been
made.

The Purchase Price less the Deposit provided for in Section 2.4, adjusted as set
forth in (a) through (k), shall be increased by simple interest thereon from the
Effective Time until Closing, computed at the Agreed Interest Rate, if Closing
does not occur within forty-five (45) days of the date this Agreement is
executed by the last party thereto unless the failure to close within such
period is due to the fault of Seller.

Section 2.3 Allocation of Purchase Price for Tax Purposes.

The Allocated Values contained in Exhibit A-1 shall be the values used for tax
purposes. Purchaser shall be responsible for assigning the Allocated Values,
subject to Seller’s right to review the Allocated Values for reasonableness.

Section 2.4 Deposit.

Concurrently with the execution of this Agreement, Purchaser has paid to Seller
an earnest money deposit in an amount equal to $10,000,000 (the “Deposit”). The
Deposit shall be non-interest bearing and applied against the Purchase Price if
the Closing occurs or shall be otherwise distributed in accordance with the
terms of this Agreement.

ARTICLE 3

TITLE MATTERS

Section 3.1 Seller’s Title.

(a) PURCHASER ACKNOWLEDGES THAT THE SOLE AND EXCLUSIVE REMEDY FOR TITLE DEFECTS
SHALL BE AS SET FORTH IN SECTION 3.4.

 

7



--------------------------------------------------------------------------------

(b) The conveyance to be delivered by Seller to Purchaser shall be substantially
in the form of Exhibit B hereto (the “Conveyance”).

(c) Notwithstanding anything herein provided to the contrary, if a Title Defect
under this Article 3 results from any matter which could also result in the
breach of any representation or warranty of Seller set forth in Article 5, then
Purchaser shall only be entitled to assert such matter as a Title Defect to the
extent permitted by this Article 3, and shall be precluded from also asserting
such matter as the basis of the breach of any representation or warranty.

Section 3.2 Definition of Defensible Title.

As used in this Agreement, the term “Defensible Title” means that title of
Seller with respect to the Units, Warranty Wells or other Assets shown in
Exhibit A-1 that, except for and subject to Permitted Encumbrances:

(a) Entitles Seller to receive a share of the Hydrocarbons produced, saved and
marketed from any Unit, Warranty Well or other Asset shown in Exhibit A-1
throughout the duration of the productive life of such Unit, Warranty Well or
other Asset (after satisfaction of all royalties, overriding royalties, net
profits interests or other similar burdens on or measured by production of
Hydrocarbons) (a “Net Revenue Interest”), of not less than the Net Revenue
Interest shown in Exhibit A-1 for such Unit, Warranty Well or other Asset,
except (solely to the extent that such actions do not cause a breach of Seller’s
covenants under Section 7.6) for decreases in connection with those operations
in which Seller may from and after the Effective Time become a non-consenting
co-owner, decreases resulting from the establishment or amendment from and after
the Effective Time of pools or units, and decreases required to allow other
working interest owners to make up past underproduction of Hydrocarbons or
pipelines to make up past under deliveries of Hydrocarbons, and except as stated
in such Exhibit A-1;

(b) Obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, any Unit, Warranty
Well or other Asset shown in Exhibit A-1 not greater than the “working interest”
shown in Exhibit A-1 for such Unit, Warranty Well or other Asset without
increase throughout the productive life of such Unit, Warranty Well or other
Asset, except as stated in Exhibit A-1 and except for increases resulting from
contribution requirements with respect to non-consenting or defaulting co-owners
under applicable operating agreements and increases that are accompanied by at
least a proportionate increase in Seller’s Net Revenue Interest; and

(c) Is free and clear of liens, encumbrances, obligations, security interests,
irregularities, pledges, or other defects.

(d) As used in this Agreement, the term “Title Defect” means any lien, charge,
encumbrance, obligation (including contract obligation), defect, or other matter
(including without limitation a discrepancy in Net Revenue Interest or working
interest) that causes Seller not to have Defensible Title in and to the Units,
Warranty Wells or other Assets shown on Exhibit A-1 as of the Effective Time and
the Closing. As used in this Agreement, the term “Title Benefit” shall mean any
right, circumstance or condition that operates to increase the

 

8



--------------------------------------------------------------------------------

Net Revenue Interest of Seller in any Unit, Warranty Well or other Asset shown
on Exhibit A-1, without causing a greater than proportionate increase in
Seller’s working interest above that shown in Exhibit A-1 as of the Effective
Time. Notwithstanding the foregoing, the following shall not be considered Title
Defects:

 

  (i)         defects based solely on (1) lack of information in Seller’s files,
or (2) references to a document(s) if such document(s) is not in Seller’s files;

 

  (ii)         defects arising out of lack of corporate or other entity
authorization unless Purchaser provides affirmative written evidence that the
action was not authorized;

 

  (iii)         defects based on failure to record Leases issued by any state or
federal Governmental Body, or any assignments of such Leases, in the real
property, conveyance or other records of the parish or county in which such
Property is located;

 

  (iv)         defects based on a gap in Seller’s chain of title in the parish
or county records as to fee Leases, unless such gap is affirmatively shown to
exist in such records by an abstract of title, title opinion or landman’s title
chain which documents shall be included in a Title Defect Notice; and

 

  (v)         defects that have been cured by applicable Laws of limitation or
prescription.

Section 3.3 Definition of Permitted Encumbrances.

As used herein, the term “Permitted Encumbrances” means any or all of the
following:

(a) Royalties and any overriding royalties, reversionary interests, net profit
interests, production payments, carried interests, and other burdens, to the
extent that any such burden does not reduce Seller’s Net Revenue Interest below
that shown in Exhibit A-1 or increase Seller’s working interest above that shown
in Exhibit A-1 without a proportionate increase in the Net Revenue Interest;

(b) All Leases, unit agreements, pooling agreements, operating agreements,
Hydrocarbon production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that they do
not, individually or in the aggregate, reduce Seller’s Net Revenue Interest
below that shown in Exhibit A-1 or increase Seller’s working interest above that
shown in Exhibit A-1 without a proportionate increase in the Net Revenue
Interest;

(c) Preference Rights applicable to this or any future transaction;

(d) Transfer Requirements applicable to this or any future transaction;

(e) Liens for current Taxes or assessments not yet delinquent or, if delinquent,
being contested in good faith by appropriate actions;

 

9



--------------------------------------------------------------------------------

(f) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s
and other similar liens or charges arising in the ordinary course of business
for amounts not yet delinquent (including any amounts being withheld as provided
by Law) or, if delinquent, being contested in good faith by appropriate actions;

(g) All rights to consent by, required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets or interests therein pursuant to this or to any future transaction if
they are not required or customarily obtained prior to the sale or conveyance;

(h) Rights of reassignment arising upon final intention to abandon or release
the Assets, or any of them;

(i) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, to the extent that they do not
(i) reduce Seller’s Net Revenue Interest below that shown in Exhibit A-1,
(ii) increase Seller’s working interest above that shown in Exhibit A-1 without
a proportionate increase in Net Revenue Interest, or (iii) detract in any
material respect from the value of, or interfere in any material respect with
the use, ownership or operation of, the Assets subject thereto or affected
thereby (as currently used, owned and operated) and which would be acceptable by
a reasonably prudent purchaser engaged in the business of owning and operating
oil and gas properties;

(j) Calls on Hydrocarbon production under existing Contracts that are listed on
Schedule 1.2(d);

(k) All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner, and all obligations and duties under
all applicable Laws or under any franchise, grant, license or permit issued by
any such Governmental Body;

(l) Any encumbrance on or affecting the Assets which is discharged by Seller at
or prior to Closing;

(m) Any matters shown on Exhibit A-1;

(n) Any other liens, charges, encumbrances, defects or irregularities which do
not, individually or in the aggregate, detract in any material respect from the
value of, or interfere in any material respect with the use or ownership of, the
Assets subject thereto or affected thereby (as currently used or owned), which
would be accepted by a reasonably prudent purchaser engaged in the business of
owning and operating oil and gas properties, and which do not reduce Seller’s
Net Revenue Interest below that shown in Exhibit A-1, or increase Seller’s
working interest above that shown in Exhibit A-1 without a proportionate
increase in Net Revenue Interest;

(o) Matters that would otherwise be considered Title Defects but that do not in
the aggregate for any one Property, Well or Unit meet the Individual Title
Deductible set forth in Section 3.4(j);

(p) Imbalances associated with the Assets;

 

10



--------------------------------------------------------------------------------

(q) Liens granted under applicable joint operating agreements and similar
agreements;

(r) The matters disclosed in Schedules 5.7(a) and 5.7(b); and

(s) Any lien or trust arising in connection with workers’ compensation,
unemployment insurance, pension, employment, or child support laws or
regulations.

Section 3.4 Notice of Title Defect Adjustments.

(a) To assert a claim of a Title Defect prior to Closing, Purchaser must deliver
claim notices to Seller (each a “Title Defect Notice”) on or before November 15,
2007 (the “Title Claim Date”); provided, however, that Purchaser agrees that it
shall furnish Seller once every two (2) weeks until the Title Claim Date with a
Title Defect Notice if any officer of Purchaser or its Affiliates discover or
learn of any Title Defect during such two (2) week period. Each Title Defect
Notice shall be in writing and shall include (i) a description of the alleged
Title Defect(s), (ii) the Units, Warranty Wells or other Assets in Exhibit A-1
affected by the Title Defect (each a “Title Defect Property”), (iii) the
Allocated Value of each Title Defect Property, (iv) supporting documents
reasonably necessary for Seller (as well as any title attorney or examiner hired
by Seller) to verify the existence of the alleged Title Defect(s), and (v) the
amount by which Purchaser reasonably believes the Allocated Value of each Title
Defect Property is reduced by the alleged Title Defect(s) and the computations
and information upon which Purchaser’s belief is based. Notwithstanding any
other provision of this Agreement to the contrary, Purchaser shall be deemed to
have waived its right to assert Title Defects of which Seller has not been given
notice on or before the Title Claim Date. For purposes hereof, the “Allocated
Value” of an Asset shall mean the portion of the Purchase Price that has been
allocated to a particular Unit, Warranty Well or other Asset in Exhibit A-1 as
prepared by Purchaser and reviewed for reasonableness by Seller.

(b) Seller shall have the right, but not the obligation, to deliver to Purchaser
on or before the Title Claim Date, with respect to each Title Benefit, a notice
(a “Title Benefit Notice”) including (i) a description of the Title Benefit,
(ii) the Units, Warranty Wells or other Assets in Exhibit A-1 affected,
(iii) the Allocated Values of the Units, Warranty Wells or other Assets in
Exhibit A-1 subject to such Title Benefit and (iv) the amount by which Seller
reasonably believes the Allocated Value of those Units, Warranty Wells or other
Assets is increased by the Title Benefit, and the computations and information
upon which Seller’s belief is based. Seller shall be deemed to have waived all
Title Benefits of which it has not given notice to Purchaser on or before the
Title Claim Date.

(c) Seller shall have the right, but not the obligation, to attempt, at its sole
cost, to cure or remove Title Defects at any time prior to Closing (the “Cure
Period”), unless the parties otherwise agree, any Title Defects of which it has
been advised in writing by Purchaser.

(d) Remedies for Title Defects.

In the event that any Title Defect is not waived by Purchaser or cured on or
before Closing, Purchaser and Seller shall mutually elect to have one of the
following remedies apply:

 

  (i)         subject to the Individual Title Deductible and the Aggregate
Defect Deductible, have the Purchase Price reduced by an amount agreed upon
(“Title Defect Amount”) pursuant to Section 3.4(g) or Section 3.4(i) by
Purchaser and Seller as being the value of such Title Defect, taking into
consideration the Allocated Value of the Property subject to such Title Defect,
the portion of the Property subject to such Title Defect and the legal effect of
such Title Defect on the Property affected thereby; provided, however, that the
methodology, terms and conditions of Section 3.4(g) shall control any such
determination;

 

11



--------------------------------------------------------------------------------

  (ii)         indemnify Purchaser against all liability, loss, cost and expense
resulting from such Title Defect pursuant to an indemnity agreement (the
“Indemnity Agreement”) in the form attached hereto as Exhibit C;

 

  (iii)         have Seller retain the entirety of the Property that is subject
to such Title Defect, together with all associated Assets, in which event the
Purchase Price shall be reduced by an amount equal to the Allocated Value of
such Property; or

 

  (iv)         at Closing, have Purchaser deposit into escrow the full Allocated
Value of the Property that is subject to such Title Defect. Seller shall then
have 180 days after Closing in which to cure the Title Defect. Any Property so
held back from the initial Closing will be conveyed to Purchaser at a delayed
Closing within ten (10) days following the date that the Title Defect is cured,
at which time Seller shall be entitled to withdraw the full Allocated Value of
the Property from escrow, and provided further that if multiple delayed Closings
are contemplated as a result of this provision and/or Section 7.7(c), the
delayed Closings may be consolidated on dates mutually agreeable to the parties.
In the event that Seller is unable to cure the Title Defect within 180 days of
the initial Closing, then Seller shall, at its sole election, select the remedy
set forth in subsection (i), (ii), or (iii) above as the remedy for such Title
Defect. Should Seller’s choice ultimately lead to application of Section 3.4(i),
the Title Expert shall be selected within fifteen (15) Business Days of the end
of this 180 day cure period. All other provisions of Section 3.4(i) shall apply
as written.

In the event that Purchaser and Seller cannot mutually agree upon one of the
foregoing remedies with respect to a Title Defect asserted by Purchaser pursuant
to Section 3.4(a) prior to Closing, then Seller shall, at its sole election,
select the remedy set forth in subsection (i), (ii), (iii) or (iv) above as the
remedy for such Title Defect.

(e) With respect to each Unit, Warranty Well or other Asset in Exhibit A-1
affected by Title Benefits reported under Section 3.4(b), subject to the
Individual Benefit Deductible and the Aggregate Defect Deductible, the Purchase
Price shall be increased by an amount (the “Title Benefit Amount”) equal to the
increase in the Allocated Value for such Unit, Warranty Well or other Asset in
Exhibit A-1 caused by such Title Benefits, as determined pursuant to
Section 3.4(h).

 

12



--------------------------------------------------------------------------------

(f) Section 3.4(d) shall be the exclusive right and remedy of Purchaser with
respect to Title Defects asserted by Purchaser pursuant to Section 3.4(a).
Section 3.4 (e) shall be the exclusive right and remedy of Seller with respect
to Title Benefits asserted by Seller pursuant to Section 3.4(b).

(g) The Title Defect Amount resulting from a Title Defect shall be the amount by
which the Allocated Value of the Title Defect Property is reduced as a result of
the existence of such Title Defect and shall be determined in accordance with
the following methodology, terms and conditions:

 

  (i)         if Purchaser and Seller agree on the Title Defect Amount, that
amount shall be the Title Defect Amount;

 

  (ii)         if the Title Defect is a lien, encumbrance or other charge which
is undisputed and liquidated in amount, then the Title Defect Amount shall be
the amount necessary to be paid to remove the Title Defect from the Title Defect
Property;

 

  (iii)         if the Title Defect represents a discrepancy between (A) the Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
stated on Exhibit A-1, then the Title Defect Amount shall be the product of the
Allocated Value of such Title Defect Property multiplied by a fraction, the
numerator of which is the Net Revenue Interest decrease and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1;

 

  (iv)         if the Title Defect represents an obligation, encumbrance, burden
or charge upon or other defect in title to the Title Defect Property of a type
not described in subsections (i), (ii) or (iii) above, the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Title
Defect Property, the portion of the Title Defect Property affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the Title Defect Property, the values placed
upon the Title Defect by Purchaser and Seller and such other factors as are
necessary to make a proper evaluation; and

 

  (v)         notwithstanding anything to the contrary in this Article 3, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any Title Defect Property shall not exceed the Allocated Value of the Title
Defect Property.

(h) The Title Benefit Amount for any Title Benefit shall be the product of the
Allocated Value of the affected Unit, Warranty Well or other Asset in Exhibit
A-1 multiplied by a fraction, the numerator of which is the Net Revenue Interest
increase and the denominator of which is the Net Revenue Interest stated on
Exhibit A-1.

(i) Seller and Purchaser shall attempt in good faith to agree on all Title
Defect Amounts and Title Benefit Amounts prior to Closing. If Seller and
Purchaser are unable to agree

 

13



--------------------------------------------------------------------------------

by Closing, the Title Defect Amounts and Title Benefit Amounts in dispute shall
be exclusively and finally resolved pursuant to this Section 3.4(i). There shall
be a single arbitrator, who shall be a title attorney with at least ten
(10) years experience in oil and gas titles involving properties in the regional
area in which the Properties are located, as selected by mutual agreement of
Purchaser and Seller within fifteen (15) Business Days after the end of the Cure
Period (the “Title Expert”). The Title Expert’s determination shall be made
within fifteen (15) Business Days after submission of the matters in dispute and
shall be final and binding upon both parties, without right of appeal. In making
his determination, the Title Expert shall be bound by the rules set forth in
Section 3.4(g) and Section 3.4(h) and may consider such other matters as in the
opinion of the Title Expert are necessary or helpful to make a proper
determination. The Title Expert may allow the parties to make written
submissions of their positions in the manner and to the extent the Title Expert
deems appropriate, and the Title Expert may call on the parties to submit such
other materials as the Title Expert deems helpful and appropriate to resolution
of the dispute. Additionally, the Title Expert may consult with and engage
disinterested third parties to advise the arbitrator, including without
limitation petroleum engineers. The Title Expert shall act as an expert for the
limited purpose of determining the specific disputed Title Defect Amounts and
Title Benefit Amounts submitted by either party and may not award damages,
interest or penalties to either party with respect to any matter. Seller and
Purchaser shall each bear its own legal fees and other costs of presenting its
case. Each party shall bear one-half of the costs and expenses of the Title
Expert, including any costs incurred by the Title Expert that are attributable
to such third party consultation. Within ten (10) days after the Title Expert
delivers written notice to Purchaser and Seller of his award with respect to a
Title Defect Amount or a Title Benefit Amount, (i) Purchaser shall pay to Seller
the amount, if any, so awarded by the Title Expert to Seller, plus interest
payable on such amount at the Agreed Interest Rate from (but not including) the
Closing Date to (and including) the date on which such amount is paid to Seller
and (ii) Seller shall pay to Purchaser the amount, if any, so awarded by the
Title Expert to Purchaser, plus interest payable on such amount at the Agreed
Interest Rate from (but not including) the Closing Date to (and including) the
date on which such amount is paid to Purchaser.

(j) Notwithstanding anything to the contrary, (i) in no event shall there be any
adjustments to the Purchase Price or other remedies provided by Seller for any
individual uncured Title Defect for which the Title Defect Amount therefor does
not exceed $125,000 (“Individual Title Deductible”); and (ii) in no event shall
there be any adjustments to the Purchase Price or other remedies provided by
Seller for uncured Title Defects unless the aggregate Title Defect Amounts
attributable to all uncured Title Defects, taken together with the aggregate
Environmental Defect Amounts attributable to all uncured Environmental Defects,
exceeds a deductible in an amount equal to $12,375,000 (“Aggregate Defect
Deductible”), after which point adjustments to the Purchase Price or other
remedies shall be made or available to Purchaser only with respect to uncured
Title Defects and uncured Environmental Defects where the aggregate Title Defect
Amounts and Environmental Defect Amounts attributable are in excess of such
Aggregate Defect Deductible. Notwithstanding anything to the contrary, (i) in no
event shall there be any adjustments to the Purchase Price for any individual
Title Benefit for which the Title Benefit Amount does not exceed $125,000
(“Individual Benefit Deductible”); and (ii) in no event shall there be any
adjustments to the Purchase Price for any Title Benefit unless the aggregate
Title Benefit Amounts attributable to all such Title Benefits, exceeds a
deductible in an amount equal to $12,375,000 (“Aggregate Benefit Deductible”),
after which point adjustments to the Purchase Price shall be made only with
respect to such Title Benefit Amounts in excess of such Aggregate Benefit
Deductible.

 

14



--------------------------------------------------------------------------------

Section 3.5 Casualty or Condemnation Loss.

(a) From and after the Effective Time, but subject to the provisions of
Section 3.5(b) and (c) below, Purchaser shall assume all risk of loss with
respect to and any change in the condition of the Assets and for production of
Hydrocarbons through normal depletion (including but not limited to the watering
out of any Well, collapsed casing or sand infiltration of any Well) and the
depreciation of personal property due to ordinary wear and tear with respect to
the Assets.

(b) Subject to the provisions of Section 8.1(e) and Section 8.2(e) hereof, if,
after the date of this Agreement but prior to the Closing Date, any portion of
the Assets is destroyed by fire or other casualty or is taken in condemnation or
under right of eminent domain, and the loss as a result of such individual
casualty or taking, taken together with all other casualty losses and takings,
exceeds $12,375,000, the transactions evidenced by this Agreement shall
nevertheless be consummated and Seller shall elect by written notice to
Purchaser prior to Closing either (i) to cause the Assets affected by any
casualty or taking to be repaired or restored to at least its condition prior to
such casualty, at Seller’s sole cost, as promptly as reasonably practicable
(which work may extend after the Closing Date), (ii) to indemnify Purchaser
through a document reasonably acceptable to Seller and Purchaser against any
costs or expenses that Purchaser reasonably incurs to repair the Assets subject
to any casualty or taking or (iii) to treat such casualty or taking as a Title
Defect with respect to the affected Property or Properties under Section 3.4 and
adjust the Purchase Price accordingly (without respect to the Aggregate Defect
Deductible. In each case, Seller shall retain all rights to insurance and other
claims against third parties with respect to the casualty or taking except to
the extent the parties otherwise agree in writing.

(c) If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss to the Assets as a
result of such individual casualty or taking, taken together with all other
casualty losses and takings, is $12,375,000 or less, the transaction evidenced
by this Agreement shall nevertheless be consummated and Seller shall, at
Closing, pay to Purchaser all sums paid to Seller by third parties by reason of
such casualty or taking and shall assign, transfer and set over to Purchaser all
of Seller’s right, title and interest (if any) in insurance claims, unpaid
awards, and other rights against third parties (other than Affiliates of Seller
and its and their directors, officers, employees and agents) arising out of the
casualty or taking.

Section 3.6 Limitations on Applicability.

The right of Purchaser to assert a Title Defect under this Agreement and
Seller’s right to assert a Title Benefit shall terminate as of the Title Claim
Date, provided there shall be no termination of Purchaser’s or Seller’s rights
under Section 3.4 with respect to any bona fide Title Defect properly reported
in a Title Defect Notice or bona fide Title Benefit Claim properly reported in a
Title Benefit Notice on or before the Title Claim Date.

 

15



--------------------------------------------------------------------------------

Section 3.7 Government Approvals Respecting Assets.

(a) Federal and State Approvals. Purchaser shall, within thirty (30) days after
Closing and at Purchaser’s own expense, file for approval with the applicable
Governmental Bodies all assignment documents and other state and federal
transfer documents required to effectuate the transfer of the Assets. Purchaser
further agrees, promptly after Closing, to take all other actions reasonably
required of it by federal or state agencies having jurisdiction to obtain all
requisite regulatory approvals with respect to this transaction, and to use its
commercially reasonable efforts to obtain the approval by such federal or state
agencies, as applicable, of Seller’s assignment documents requiring federal or
state approval in order for Purchaser to be recognized by the federal or state
agencies as the owner of the Assets. Purchaser shall provide Seller with the
resignation and designation of operator instruments, and approved copies of the
assignment documents and other state and federal transfer documents, as soon as
they are available.

(b) Title Pending Governmental Approvals. Until all of the governmental
approvals provided for in Section 3.7(a) have been obtained, the following shall
occur with respect to the affected portion of the Assets:

 

  (i)         Seller shall continue to hold record title to the affected Leases
and other affected portion of the Assets as nominee for Purchaser;

 

  (ii)         Purchaser shall be responsible for all Assumed Seller Obligations
with respect to the affected Leases and other affected portion of the Assets as
if Purchaser was the record owner of such Leases and other portion of the Assets
as of the Effective Time; and

 

  (iii)         Seller shall act as Purchaser’s nominee but shall be authorized
to act only upon and in accordance with Purchaser’s instructions, and Seller
shall have no authority, responsibility or discretion to perform any tasks or
functions with respect to the affected Leases and other affected portion of the
Assets other than those which are purely administrative or ministerial in
nature, unless otherwise specifically requested and authorized by Purchaser in
writing.

ARTICLE 4

ENVIRONMENTAL MATTERS

Section 4.1 Assessment.

From and after the date of execution of this Agreement until the Closing Date,
Seller shall afford to Purchaser and its officers, employees, agents and current
and prospective lenders and each of their authorized representatives reasonable
access to the Assets, including the Records in accordance with Section 7.1.
During such period, Seller shall also make available to Purchaser, upon
reasonable notice during normal business hours, Seller’s personnel knowledgeable
with respect to the Assets in order that Purchaser may make such diligent
investigation as Purchaser considers desirable. For those Properties that are
not operated by Seller, Seller shall use commercially reasonable efforts to
obtain permission from the operator

 

16



--------------------------------------------------------------------------------

for Purchaser to conduct such inspections but, provided Seller has exercised
such commercially reasonable efforts, Seller shall have no liability to
Purchaser for failure to obtain any such operator’s permission. Upon reasonable
notice to Seller, Purchaser shall have the right to conduct an environmental
assessment of all or any portion of the Properties (the “Assessment”), to be
conducted by a reputable environmental consulting or engineering firm approved
in advance in writing by Seller (such approval not to be unreasonably withheld),
but only to the extent that Seller may grant such right without violating any
obligations to any third party (provided that Seller shall use its commercially
reasonable efforts to obtain any necessary third party consents to any
Assessment to be conducted by Purchaser). The Assessment shall be conducted at
the sole cost and expense of Purchaser, and shall be subject to the indemnity
provisions of Section 4.4. Prior to conducting any sampling, boring, drilling or
other invasive investigative activity with respect to the Properties (“Invasive
Activity”), Purchaser shall furnish for Seller’s review a proposed scope of such
Invasive Activity, including a description of the activities to be conducted and
a description of the approximate locations of such activities. If any of the
proposed activities may unreasonably interfere with normal operation of the
Properties, Seller may require an appropriate modification of the proposed
Invasive Activity. Seller shall have the right to be present during any
Assessment of the Properties and shall have the right, at its option and
expense, to split samples with Purchaser. After completing any Assessment of the
Properties, Purchaser shall, at its sole cost and expense, restore the
Properties to their condition prior to the commencement of such Assessment,
unless Seller requests otherwise, and shall promptly dispose of all drill
cuttings, corings, or other investigative-derived wastes generated in the course
of the Assessment. Purchaser shall maintain, and shall cause its officers,
employees, representatives, consultants and advisors to maintain, all
information obtained by Purchaser pursuant to any Assessment or other due
diligence activity as strictly confidential until the Closing occurs, unless
disclosure of any facts discovered through such Assessment is required under any
Laws. Upon Seller’s written request, Purchaser shall provide Seller with a copy
of the final version of all environmental reports prepared by, or on behalf of,
Purchaser with respect to any Assessment or Invasive Activity conducted on the
Properties. In the event that any necessary disclosures under applicable Laws
are required with respect to matters discovered by any Assessment conducted by,
for or on behalf of Purchaser, Purchaser agrees that Seller shall be the
responsible party for disclosing such matters to the appropriate Governmental
Bodies; provided that, if Seller fails to promptly make such disclosure and
Purchaser or any of its Affiliates is legally obligated to make such disclosure,
Purchaser or any of its Affiliates, as applicable, shall have the right to fully
comply with such legal obligation.

Section 4.2 NORM, Wastes and Other Substances

Purchaser acknowledges that the Assets have been used for the exploration,
development, and production of Hydrocarbons and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
the Properties or associated with the Assets. Equipment and sites included in
the Assets may contain Hazardous Materials, including NORM. NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale, or in
other forms. The wells, materials, and equipment located on the Properties or
included in the Assets may contain Hazardous Materials, including NORM.
Hazardous Materials, including NORM, may have come in contact with various
environmental media, including without limitation, water, soils or sediment.
Special procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media and Hazardous Materials,
including NORM, from the Assets.

 

17



--------------------------------------------------------------------------------

Section 4.3 Environmental Defects.

If, as a result of its investigation pursuant to Section 4.1, Purchaser
determines that with respect to the Assets, there exists a violation of an
Environmental Law or an Environmental Liability, including without limitation,
failure to possess, maintain and comply with all material permits required under
Environmental Laws, administrative or judicial orders or judgments, agreements
or arbitration awards from any Governmental Authority under any Environmental
Law requiring remediation or the payment of a fine or penalty, and any action
pending, whether judicial or administrative, alleging noncompliance with or
potential liability under any Environmental Law (other than with respect to
NORM) (in each case, an “Environmental Defect”), then on or prior to
November 15, 2007, with respect to all Environmental Defects arising prior to
that date, and two weeks after Closing with respect to Environmental Defects
arising after November 15, 2007, but prior to Closing (the “Environmental Claim
Date”), Purchaser may notify Seller in writing of such Environmental Defect (an
“Environmental Defect Notice”). FOR ALL PURPOSES OF THIS AGREEMENT, PURCHASER
SHALL BE DEEMED TO HAVE WAIVED ANY ENVIRONMENTAL DEFECT WHICH PURCHASER FAILS TO
ASSERT AS AN ENVIRONMENTAL DEFECT BY AN ENVIRONMENTAL DEFECT NOTICE RECEIVED BY
SELLER ON OR BEFORE THE ENVIRONMENTAL CLAIM DATE. To be effective, each such
notice shall set forth (i) a description of the matter constituting the alleged
Environmental Defect, (ii) the Units/Warranty Wells and associated Assets
affected by the Environmental Defect, (iii) the estimated Lowest Cost Response
to eliminate the Environmental Defect in question (the “Environmental Defect
Amount”), and (iv) supporting documents reasonably necessary for Seller to
verify the existence of the alleged Environmental Defect and the Environmental
Defect Amount. Purchaser shall furnish Seller once every two (2) weeks until the
Environmental Claim Date with an Environmental Defect Notice if any officer of
Purchaser or its Affiliates discover or become aware of an Environmental Defect
during such two (2) week period. Seller shall have the right, but not the
obligation, to cure any Environmental Defect before Closing or, provided that
the parties shall have agreed to the general plan of remediation with respect to
such Environmental Defect and the time period by which such remediation shall
take place, after Closing. If Seller disagrees with any of Purchaser’s
assertions with respect to the existence of an Environmental Defect or the
Environmental Defect Amount, Purchaser and Seller will attempt to resolve the
dispute prior to Closing. If the dispute cannot be resolved within ten (10) days
of the first meeting of Purchaser and Seller, either party may submit the
dispute to an environmental consultant approved in writing by Seller and
Purchaser that is experienced in environmental corrective action at oil and gas
properties in the relevant jurisdiction and that shall not have performed
professional services for either party or any of their respective Affiliates
during the previous three years (the “Independent Expert”). The Independent
Expert may elect to conduct the dispute resolution proceeding by written
submissions from Purchaser and Seller with exhibits, including interrogatories,
supplemented with appearances by Purchaser and Seller, if necessary, as the
Independent Expert may deem necessary. After the parties and Independent Expert
have had the opportunity to review all such submissions, the Independent Expert
shall call for a final, written offer of resolution from each party. The
Independent Expert shall render its decision within fifteen (15) Business Days
of receiving such offers by selecting one or the

 

18



--------------------------------------------------------------------------------

other of the offers, or by crafting a decision that represents a compromise
between the two offers. The Independent Expert may not award damages, interest
or penalties to either party with respect to any matter. The decision of the
Independent Expert shall be final and binding upon both parties, without right
of appeal. Seller and Purchaser shall each bear its own legal fees and other
costs of presenting its case to the Independent Expert. Each party shall bear
one-half of the costs and expenses of the Independent Expert. The parties shall
adjust the Purchase Price to reflect the Environmental Defect Amounts, as agreed
by the parties or as determined by the Independent Expert, for all uncured
Environmental Defects; provided, that notwithstanding anything to the contrary,
(a) in no event shall there be any adjustments to the Purchase Price for any
individual uncured Environmental Defect for which the Environmental Defect
Amount therefor does not exceed $125,000 (“Individual Environmental
Deductible”); and (b) in no event shall there be any adjustments to the Purchase
Price for any uncured Environmental Defect unless the aggregate Environmental
Defect Amount attributable to all such Environmental Defects, taken together
with the aggregate Title Defect Amounts attributable to all uncured Title
Defects, exceeds the Aggregate Defect Deductible, after which point Purchaser
shall be entitled to adjustments to the Purchase Price or other remedies only
with respect to uncured Title Defects and uncured Environmental Defects where
the aggregate Title Defect Amounts and Environmental Defect Amounts attributable
thereto are in excess of such Aggregate Defect Deductible. To the extent the
Independent Expert fails to determine any disputed Environmental Defect Amounts
prior to Closing, then, within ten (10) days after the Independent Expert
delivers written notice to Purchaser and Seller of his award with respect to an
Environmental Defect Amount, Seller shall pay to Purchaser the amount, if any,
so awarded by the Independent Expert, plus interest payable on such amount at
the Agreed Interest Rate from (but not including) the Closing Date to (and
including) the date on which such amount is paid to Purchaser.

Section 4.4 Inspection Indemnity.

PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND HOLD
HARMLESS THE SELLER INDEMNIFIED PERSONS FROM AND AGAINST ANY AND ALL LOSSES
ARISING OUT OF OR RELATING TO ANY DUE DILIGENCE ACTIVITY CONDUCTED BY PURCHASER
OR ITS AGENTS, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT,
REGARDLESS OF FAULT. The indemnity obligation set forth in this Section 4.4
shall survive the Closing or termination of this Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 5.1 Generally.

(a) Any representation or warranty qualified “to the knowledge of Seller” or “to
Seller’s knowledge” or with any similar knowledge qualification is limited to
matters within the Actual Knowledge of the officers and employees of Seller who
have direct responsibility for the Assets and who have the titles specified on
Schedule 5.1. “Actual Knowledge” for purposes of this Agreement means
information actually personally known by such Persons.

 

19



--------------------------------------------------------------------------------

(b) Inclusion of a matter on a Schedule to a representation or warranty which
addresses matters possibly having a Material Adverse Effect shall not be deemed
an indication that such matter does, or may, have a Material Adverse Effect.
Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule or Exhibit to
this Agreement for purposes of information only.

(c) Subject to the foregoing provisions of this Section 5.1, the disclaimers and
waivers contained in Sections 11.9, 11.10 and 11.11 and the other terms and
conditions of this Agreement, Seller represents and warrants to Purchaser the
matters set out in the remainder of this Article 5.

Section 5.2 Existence and Qualification.

Petrohawk Properties is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas and is duly qualified
to do business as a foreign limited partnership where the Assets it owns are
located, except where the failure to so qualify would not have a Material
Adverse Effect. KCS is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign corporation where the Assets it owns are located,
except where the failure to so qualify would not have a Material Adverse Effect.
Petrohawk is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified to do business as
a foreign corporation where the Assets it owns are located, except where the
failure to so qualify would not have a Material Adverse Effect. One TEC is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Texas and is duly qualified to do business as a
foreign limited liability company where the Assets it owns are located, except
where the failure to so qualify would not have a Material Adverse Effect.

Section 5.3 Power.

Petrohawk Properties has the limited partnership power to enter into and perform
this Agreement and consummate the transactions contemplated by this Agreement.
KCS has the corporate power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement. Petrohawk has the
corporate power to enter into and perform this Agreement and consummate the
transactions contemplated by this Agreement. One TEC has the limited liability
company power to enter into and perform this Agreement and consummate the
transactions contemplated by this Agreement.

Section 5.4 Authorization and Enforceability

The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary corporate, limited partnership, or limited liability company
(as applicable) action on the part of Seller. This Agreement has been duly
executed and delivered by Seller (and all documents required hereunder to be
executed and delivered by Seller at Closing will be duly executed and

 

20



--------------------------------------------------------------------------------

delivered by Seller) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

Section 5.5 No Conflicts.

Subject to compliance with the Preference Rights and Transfer Requirements set
forth in Schedule 5.13 and the HSR Act, the execution, delivery and performance
of this Agreement by Seller, and the transactions contemplated by this Agreement
will not (i) violate any provision of the certificate of incorporation,
certificate of partnership, articles of organization, bylaws, partnership
agreement, limited liability agreement of Petrohawk Properties, KCS, One TEC or
Petrohawk, (ii) result in default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Seller is a party or which affect the Assets, (iii) violate any judgment, order,
ruling, or decree applicable to Seller as a party in interest, (iv) violate any
Laws applicable to Seller or any of the Assets, except for (a) rights to consent
by, required notices to, filings with, approval or authorizations of, or other
actions by any Governmental Body where the same are not required prior to the
assignment of the related Asset or they are customarily obtained subsequent to
the sale or conveyance thereof and (b) any matters described in clauses (ii),
(iii) or (iv) above which would not have a Material Adverse Effect.

Section 5.6 Liability for Brokers’ Fees.

Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller or its Affiliates,
for brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.

Section 5.7 Litigation.

With respect to the Assets and Seller’s or any of its Affiliates’ ownership,
operation, development, maintenance, or use of any of the Assets, except as set
forth in: (i) Schedule 5.7(a), no proceeding, arbitration, action, suit, pending
settlement, or other legal proceeding of any kind or nature before or by any
Governmental Body (each, a “Proceeding,” and collectively “Proceedings”)
(including any take-or-pay claims) to which Seller or any of its Affiliates is a
party and which relates to the Assets is pending or, to Seller’s knowledge,
threatened against Seller or any of its Affiliates; (ii) Schedule 5.7(b), to
Seller’s knowledge, no Proceeding or investigation to which Seller is not a
party which relates to the Assets is pending or threatened.

Section 5.8 Taxes and Assessments.

(a) With respect to all Taxes related to the Assets, (i) all reports, returns,
statements (including estimated reports, returns or statements), and other
similar filings (the “Tax Returns”) relating to the Assets required to be filed
by Seller with respect to such Taxes have

 

21



--------------------------------------------------------------------------------

been timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed; and (ii) such Tax Returns are
true and correct in all material respects, and (iii) all Taxes due with respect
to such Tax Returns have been paid, except those being contested in good faith.

(b) With respect to all Taxes related to the Assets, except as set forth on
Schedule 5.8, (i) there are not currently in effect any extensions or waivers of
any statute of limitations of any jurisdiction regarding the assessment or
collection of any such Tax; (ii) there are no Proceedings against the Assets or
Seller by any Governmental Body; and (iii) there are no Tax liens on any of the
Assets except for liens for Taxes not yet due.

Section 5.9 Compliance with Laws.

Except as disclosed on Schedule 5.9, the Assets are, and the ownership,
operation, development, maintenance, and use of any of the Assets are, in
material compliance with the provisions and requirements of all Laws of all
Governmental Bodies having jurisdiction with respect to the Assets, or the
ownership, operation, development, maintenance, or use of any of the Assets,
except where the failure to so comply would not have a Material Adverse Effect.
Notwithstanding the foregoing, Seller makes no representation or warranty,
express or implied, under this Section 5.9 relating to any Environmental
Liabilities or Environmental Law.

Section 5.10 Contracts.

To Seller’s knowledge, all Material Contracts have been identified among the
Contracts listed in Schedule 1.2(d). Seller is in compliance and, to Seller’s
knowledge, all counterparties are in compliance under all Material Contracts,
except as disclosed on Schedule 5.10(a) and except for such non-compliance as
would not, individually or in the aggregate, have a Material Adverse Effect.
“Material Contracts” means any Contract (other than any joint operating
agreement included within the Contracts) (i) that could reasonably be expected
to result in aggregate payments by Purchaser with respect to the Assets of more
than $1,000,000 during the current or any subsequent year (based solely on the
terms thereof and without regard to any expected increase in volumes or
revenues), (ii) which requires more than ninety (90) days notice by Purchaser in
order to terminate the Contract or (iii) between Seller and an Affiliate of
Seller relating to the Assets.

Section 5.11 Payments for Hydrocarbon Production.

Except as set forth on Schedule 5.11,

(a) to the knowledge of Seller, all rentals, royalties, excess royalty,
overriding royalty interests, Hydrocarbon production payments, and other
payments due and payable by Seller to overriding royalty interest holders and
other interest owners under or with respect to the Assets and the Hydrocarbons
produced therefrom or attributable thereto, have been paid, or if not paid,
(i) are being contested in good faith in the normal course of business; or
(ii) Seller is otherwise entitled to withhold payment while resolving questions
of title, obtaining division orders, or resolving other matters in the ordinary
course of business; and

 

22



--------------------------------------------------------------------------------

(b) Seller is not obligated under any contract or agreement for the sale of gas
from the Assets containing a take-or-pay, advance payment, prepayment, or
similar provision, or under any gathering, transmission, or any other contract
or agreement with respect to any of the Assets to gather, deliver, process, or
transport any gas without then or thereafter receiving full payment therefor.

Section 5.12 Governmental Authorizations.

To Seller’s knowledge, except as disclosed on Schedule 5.12, Seller has obtained
and is maintaining all material federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Seller Operated Assets as currently owned and
operated (excluding Governmental Authorizations required by Environmental Law).
To Seller’s knowledge, except as disclosed in Schedule 5.7(a), Schedule 5.7(b)
or Schedule 5.12, (i) Seller has operated the Seller Operated Assets in all
material respects in accordance with the conditions and provisions of such
Governmental Authorizations, and (ii) no written notices of material violation
have been received by Seller, and no Proceedings are pending or, to Seller’s
knowledge, threatened in writing that might result in any material modification,
revocation, termination or suspension of any such Governmental Authorizations or
which would require any material corrective or remediation action by Seller.

Section 5.13 Preference Rights and Transfer Requirements.

To the knowledge of Seller, Schedule 5.13 sets forth all Preference Rights and
Transfer Requirements applicable to the Assets, including Preference Rights and
Transfer Requirements contained in easements, rights-of-way or equipment leases
included in the Assets. None of the other Assets, or any portion thereof, is
subject to any Preference Right or Transfer Requirement which may be applicable
to the transactions contemplated by this Agreement, except for Preference Rights
and Transfer Requirements as are set forth on Schedule 5.13.

Section 5.14 Payout Balances.

To Seller’s knowledge, Schedule 5.14 contains a complete and accurate list of
the status of any “payout” balance, as of July 1, 2007, for the Wells and Units
listed on Exhibit A-1 that are subject to a reversion or other adjustment at
some level of cost recovery or payout (or passage of time or other event other
than termination of a Lease by its terms).

Section 5.15 Outstanding Capital Commitments.

As of the date hereof, there are no outstanding AFEs or other commitments to
make capital expenditures which are binding on the Assets and which Seller
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time in excess of $200,000 other than those shown
on Schedule 5.15.

 

23



--------------------------------------------------------------------------------

Section 5.16 Imbalances.

To Seller’s knowledge, Schedule 5.16 accurately sets forth in all material
respects all of Seller’s Imbalances as of July 1, 2007 arising with respect to
the Assets and, except as disclosed in Schedule 5.16, (i) no Person is entitled
to receive any material portion of Seller’s Hydrocarbons produced from the
Assets or to receive material cash or other payments to “balance” any
disproportionate allocation of Hydrocarbons produced from the Assets under any
operating agreement, gas balancing or storage agreement, gas processing or
dehydration agreement, gas transportation agreement, gas purchase agreement, or
other agreements, whether similar or dissimilar, (ii) Seller is not obligated to
deliver any material quantities of gas or to pay any material penalties or other
material amounts, in connection with the violation of any of the terms of any
gas contract or other agreement with shippers with respect to the Assets, and
(iii) Seller is not obligated to pay any material penalties or other material
payments under any gas transportation or other agreement as a result of the
delivery of quantities of gas from the Wells in excess of the contract
requirements. Except as set forth on Schedule 5.16, Seller has not received, or
is not obligated to receive, prepayments (including payments for gas not taken
pursuant to “take or pay” arrangements) for any of Seller’s share of the
Hydrocarbons produced from the Properties, as a result of which the obligation
exists to deliver Hydrocarbons produced from the Properties after the Effective
Time without then or thereafter receiving payment therefor.

Section 5.17 Condemnation.

There is no actual or to Seller’s knowledge, no threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.

Section 5.18 Bankruptcy.

There are no bankruptcy, reorganization, or receivership proceedings pending
against, or, to Seller’s knowledge, being contemplated by or threatened against
Seller.

Section 5.19 Production Allowables.

Seller has not received written notice that there has been any change proposed
in the production allowables for any Wells listed on Exhibit A-1.

Section 5.20 Foreign Person.

Seller is not a “foreign person” within the meaning of Section 1445 of the Code.

Section 5.21 Collective Bargaining Agreements.

Neither Seller or any of its Affiliates has agreed to recognize any labor union
or other collective bargaining representative of, nor has any labor union or
other collective bargaining representative been certified as the exclusive
bargaining representative of, any individual employed or otherwise engaged by
Seller (or an Affiliate thereof) who is primarily involved in the business
associated with the Assets.

 

24



--------------------------------------------------------------------------------

Section 5.22 Condition of Assets.

Except as set forth on Schedule 5.22, all of the Wells, Equipment, Pipelines and
other tangible assets owned, leased, used or held for use by Seller in the
ordinary course of business are to the knowledge of Seller (i) structurally
sound with no known material defects; (ii) in good operating condition and
repair, subject to ordinary wear and tear; and (iii) not in need of maintenance
or repair except for ordinary, routine maintenance and repair.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller the following:

Section 6.1 Existence and Qualification.

Purchaser is a Delaware Limited Partnership duly formed, validly existing and in
good standing under the laws of the state of its formation; and Purchaser is
duly qualified to do business as a foreign entity in every jurisdiction in which
it is required to qualify in order to conduct its business, except where the
failure to so qualify would not have a material adverse effect on Purchaser; and
Purchaser is or will be as of Closing duly qualified to do business as a foreign
entity in the respective jurisdictions where the Assets are located.

Section 6.2 Power.

Purchaser has the power to enter into and perform this Agreement and consummate
the transactions contemplated by this Agreement.

Section 6.3 Authorization and Enforceability.

The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary partnership action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser (and all documents required
hereunder to be executed and delivered by Purchaser at Closing, including but
not limited to the Parent Senior Unsecured Note, will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 6.4 No Conflicts.

Subject to compliance with the HSR Act, the execution, delivery and performance
of this Agreement by Purchaser, and the transactions contemplated by this
Agreement will not (i) violate any provision of the organizational documents of
Purchaser, (ii) result in a default (with due notice or lapse of time or both)
or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions

 

25



--------------------------------------------------------------------------------

of any note, bond, mortgage, indenture, license or agreement to which Purchaser
is a party, (iii) violate any judgment, order, ruling, or regulation applicable
to Purchaser as a party in interest, or (iv) violate any Law applicable to
Purchaser or any of its assets, or (v) require any filing with, notification of
or consent, approval or authorization of any Governmental Body or authority,
except any matters described in clauses (ii), (iii), (iv) or (v) above which
would not have a Material Adverse Effect on Purchaser or the transactions
contemplated hereby.

Section 6.5 Liability for Brokers’ Fees.

Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser or its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.

Section 6.6 Litigation.

There are no Proceedings pending, or to the Actual Knowledge of Purchaser,
threatened in writing before any Governmental Body against Purchaser or any
Affiliate of Purchaser which are reasonably likely to impair materially
Purchaser’s ability to perform its obligations under this Agreement.

Section 6.7 Limitation and Independent Evaluation.

Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, or in the Conveyance or in any certificate
furnished or to be furnished to Purchaser pursuant to this Agreement, Purchaser
represents and acknowledges that (i) there are no representations or warranties,
express, statutory or implied, as to the Assets or prospects thereof, and
(ii) Purchaser has not relied upon any oral or written information provided by
Seller. Without limiting the generality of the foregoing, subject to
Section 5.7, Purchaser represents and acknowledges that Seller has made and will
make no representation or warranty regarding any matter or circumstance relating
to Environmental Laws, Environmental Liabilities, the release of materials into
the environment or protection of human health, safety, natural resources or the
environment or any other environmental condition of the Assets. Purchaser
further represents and acknowledges that it is knowledgeable of the oil and gas
business and of the usual and customary practices of producers such as Seller,
and that it has retained and taken advice concerning the Assets and transactions
herein from advisors and consultants which are knowledgeable about the oil and
gas business, and that is is aware of the risks inherent in the oil and gas
business. Purchaser represents that it has had access to the Assets, the
officers and employees of Seller, and the books, records and files made
available by Seller relating to the Assets, and in making the decision to enter
into this Agreement and consummate the transactions contemplated hereby,
Purchaser has relied solely on the basis of its own independent evaluation and
due diligence investigation of the Assets, and its own independent evaluation of
the business, economic, legal, tax, or other consequences of this transaction
including its own estimate and appraisal of the extent and value of the oil,
natural gas, and other reserves attributable to the Properties.

 

26



--------------------------------------------------------------------------------

Section 6.8 SEC Disclosure.

Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act and applicable state securities
laws.

Section 6.9 Bankruptcy.

There are no bankruptcy, reorganization or receivership proceedings pending
against, or, to the knowledge of Purchaser, being contemplated by, or threatened
against Purchaser.

Section 6.10 Qualification.

As of Closing, Purchaser will be qualified to own and assume operatorship of
federal and state oil, gas and mineral leases in all jurisdictions where the
Assets to be transferred to it are located, and the consummation of the
transactions contemplated in this Agreement will not cause Purchaser to be
disqualified as such an owner or operator. To the extent required by the
applicable Law, as of the Closing, Purchaser will have lease bonds, area-wide
bonds or any other surety bonds as may be required by, and in accordance with,
such state or federal regulations (or other requirements) governing the
ownership and operation of the Assets.

ARTICLE 7

COVENANTS OF THE PARTIES

Section 7.1 Access.

(a) From the date of this Agreement until the Closing, Seller shall cooperate
with Purchaser and provide Purchaser and its representatives, consultants, and
current and prospective lenders and advisors, and each of their authorized
representatives, reasonable access to the Assets and access to the Records, but
only to the extent that Seller may do so without violating any obligations to
any third party and to the extent that Seller has authority to grant such access
without breaching any restriction legally binding on Seller. Purchaser shall
conduct all such inspections and other information gathering described above
only (i) (x) during regular business hours and (y) during any weekends and after
hours requested by Purchaser that can be reasonably accommodated by Seller, and
(ii) in a manner which will not unduly interfere with Seller’s operation of the
Assets. All information obtained by Purchaser and its representatives pursuant
to this Section 7.1 shall be subject to the terms of that certain
confidentiality agreement dated August 23, 2007 (the “Confidentiality
Agreement”), by and between Seller and Purchaser.

Section 7.2 Government Reviews.

(a) Other than with respect to filings, negotiations and applications with
respect to the HSR Act, which are addressed in Section 7.2(b), Seller and
Purchaser shall in a timely manner (x) make all required filings, if any, with
and prepare applications to and conduct negotiations with, each Governmental
Body as to which such filings, applications or negotiations are necessary or
appropriate in the consummation of the transactions contemplated hereby and
(y) provide such information as each may reasonably request to make such
filings,

 

27



--------------------------------------------------------------------------------

prepare such applications and conduct such negotiations. Each party shall
cooperate with and use all commercially reasonable efforts to assist the other
with respect to such filings, applications and negotiations.

(b) As promptly as practicable, and in any event not more than fifteen (15) days
following the date of this Agreement, Seller and Purchaser will file with the
Federal Trade Commission and the Department of Justice, as applicable, the
required notification and report forms and will as promptly as practicable
furnish any supplemental information which may be requested in connection
therewith. Seller and Purchaser will request expedited treatment (i.e., early
termination) of such filing. Seller and Purchaser shall use commercially
reasonable efforts to make all other filings and submissions on a prompt and
timely basis in connection with the filings required by this Section 7.2(b) and
cooperate with each other and use all commercially reasonable efforts to assist
the other with respect to such filings, applications and negotiations. Purchaser
shall bear the cost of all filing or application fees payable to any
Governmental Body with respect to the transactions contemplated by this
Agreement, regardless of whether Purchaser, Seller, or any Affiliate of any of
them is required to make the payment.

Section 7.3 Notification of Breaches.

Until the Closing,

(a) If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing, then such breach shall be considered not to
have occurred for all purposes of this Agreement. No such notification shall
affect the representations or warranties of the parties or the conditions to
their respective obligations hereunder.

(b) There shall be no breach of the covenants in this Section as a result of a
party’s failure to report a breach of any representation or warranty or a
failure to perform or observe any covenant or agreement of which it had
knowledge if the party subject to the breach or failure also had knowledge
thereof prior to Closing.

Section 7.4 Letters-in-Lieu; Assignments; Operatorship.

(a) Seller will execute on the Closing Date letters in lieu of division and
transfer orders relating to the Assets, on forms prepared by Seller and
reasonably satisfactory to Purchaser, to reflect the transaction contemplated
hereby.

(b) Seller will prepare and execute, and Purchaser will execute, on the Closing
Date, all assignments necessary to convey to Purchaser all federal and state
Leases in the form as prescribed by the applicable Governmental Body and
otherwise acceptable to Purchaser and Seller.

(c) Seller makes no representations or warranties to Purchaser as to
transferability or assignability of operatorship of any Seller Operated Assets.
Rights and

 

28



--------------------------------------------------------------------------------

obligations associated with operatorship of such Properties are governed by
operating and similar agreements covering the Properties and will be determined
in accordance with the terms of such agreements. However, Seller will assist
Purchaser in Purchaser’s efforts to succeed Seller as operator of any Wells and
Units included in the Assets. Purchaser shall, promptly following Closing, file
all appropriate forms and declarations or bonds with federal and state agencies
relative to its assumption of operatorship. For all Seller Operated Assets,
Seller shall execute and deliver to Purchaser on the Closing Date, and Purchaser
shall promptly file the appropriate forms with the applicable regulatory agency
transferring operatorship of such Assets to Purchaser.

Section 7.5 Public Announcements.

Until the Closing, neither Seller nor Purchaser shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof or the transactions contemplated hereby without the prior
written consent of the others; provided, however, the foregoing shall not
restrict disclosures by Purchaser or Seller which are required by applicable
securities or other laws or regulations or the applicable rules of any stock
exchange having jurisdiction over the disclosing party or its Affiliates; and
provided, further, that, Purchaser may disclose the existence and contents of
this Agreement, the transactions contemplated hereby and information regarding
the Assets to the Standard & Poor’s and Moody’s rating agencies and any actual
or potential lenders or other financing sources of Purchaser. At or after
Closing, the content of any press release or public announcement first
announcing the consummation of this transaction shall be subject to the prior
review and reasonable approval of Seller and Purchaser; provided, however, the
foregoing shall not restrict disclosures by Purchaser or Seller which are
required by applicable securities or other laws or regulations or the applicable
rules of any stock exchange having jurisdiction over the disclosing party or its
Affiliates. Purchaser acknowledges that certain securities of Petrohawk are
publicly-traded, Petrohawk is required to disclose the existence of material
agreements through filings with the SEC, Petrohawk may be required to disclose
and file this Agreement with the SEC and it may become public upon such
disclosure and Petrohawk may issue a press release and make other disclosures
immediately after the execution of this Agreement and/or Closing which may
contain details of the transactions contemplated herein, all without Purchaser’s
consent.

Section 7.6 Operation of Business.

Except as set forth on Schedule 7.6, until the Closing, Seller (i) will operate
the Assets and the business thereof as a reasonably prudent operator and
consistent with past practices, (ii) will not, without the prior written consent
of Purchaser, which consent shall not be unreasonably withheld, commit to any
operation, or series of related operations thereon, reasonably anticipated to
require future capital expenditures by Purchaser as owner of the Assets in
excess of $200,000, or make any capital expenditures (other than those described
on Schedule 5.15) in respect of the Assets in excess of $200,000, or terminate,
materially amend, execute or extend any material contracts affecting the Assets,
(iii) will maintain insurance coverage on the Assets presently furnished by
nonaffiliated third parties in the amounts and of the types presently in force,
(iv) will use commercially reasonable efforts to maintain in full force and
effect all Leases, (v) will maintain all material governmental permits and
approvals affecting the Assets, (vi) will not transfer, farmout, sell,
hypothecate, encumber or otherwise dispose of any Assets, except for (A) sales
and dispositions of Hydrocarbon production in the ordinary course of business
consistent

 

29



--------------------------------------------------------------------------------

with past practices and/or (B) transfers, farmouts, hypothecations, encumbrances
or other dispositions of Assets, in one or more transactions, not exceeding
$200,000 of consideration (in any form), in the aggregate, (vii) will not enter
into any settlement or agreement with respect to Taxes, or make or change any
election with respect to Taxes, relating to the Assets and (viii) will not
commit to do any of the foregoing. Purchaser’s approval of any action restricted
by this Section 7.6 shall be considered granted within ten (10) days (unless a
shorter time is reasonably required by the circumstances and such shorter time
is specified in Seller’s written notice) of Seller’s written notice to Purchaser
requesting such consent unless Purchaser notifies Seller to the contrary in
writing during that period. In the event of an emergency, Seller may take such
action as a prudent operator would take and shall notify Purchaser of such
action promptly thereafter.

Purchaser acknowledges that Seller may own an undivided interest in certain of
the Assets, and Purchaser agrees that the acts or omissions of the other working
interest owners who are not affiliated with Seller shall not constitute a
violation of the provisions of this Section 7.6 nor shall any action required by
a vote of working interest owners constitute such a violation so long as Seller
has voted its interest in a manner consistent with the provisions of this
Section 7.6.

Section 7.7 Preference Rights and Transfer Requirements.

(a) The transactions contemplated by this Agreement are expressly subject to all
validly existing and applicable Preference Rights and Transfer Requirements.
Prior to the Closing Date, Seller shall initiate all procedures which are
reasonably required to comply with or obtain the waiver of all Preference Rights
and Transfer Requirements set forth in Schedule 5.13 with respect to the
transactions contemplated by this Agreement. Seller shall use its commercially
reasonable efforts to obtain all applicable consents and to obtain waivers of
applicable Preference Rights; provided, however, Seller shall not be obligated
to pay any consideration to (or incur any cost or expense for the benefit of)
the holder of any Preference Right or Transfer Requirement in order to obtain
the waiver thereof or compliance therewith.

(b) If the holder of a Preference Right elects prior to Closing to purchase the
Asset subject to a Preference Right (a “Preference Property”) in accordance with
the terms of such Preference Right, and Seller receives written notice of such
election prior to the Closing, such Preference Property will be eliminated from
the Assets and the Purchase Price shall be reduced by the Allocated Value of the
Preference Property.

(c) If

 

  (i)         a third party brings any suit, action or other proceeding prior to
the Closing seeking to restrain, enjoin or otherwise prohibit the consummation
of the transactions contemplated hereby in connection with a claim to enforce a
Preference Right;

 

  (ii)         an Asset is subject to a Transfer Requirement that provides that
transfer of such Asset without compliance with such Transfer Requirement will
result in termination or other material impairment of any rights in relation to
such Asset, and such Transfer Requirement is not waived, complied with or
otherwise satisfied prior to the Closing Date; or

 

30



--------------------------------------------------------------------------------

  (iii)         the holder of a Preference Right does not elect to purchase such
Preference Property or waive such Preference Right with respect to the
transactions contemplated by this Agreement prior to the Closing Date and the
time in which the Preference Right may be exercised has not expired;

then, unless otherwise agreed by Seller and Purchaser, the Asset or portion
thereof affected by such Preference Right or Transfer Requirement (a “Retained
Asset”) shall be held back from the Assets to be transferred and conveyed to
Purchaser at Closing and the Purchase Price to be paid at Closing shall be
reduced by the Allocated Value of such Retained Asset pursuant to
Section 7.7(b). Any Retained Asset so held back at the initial Closing will be
conveyed to Purchaser at a delayed Closing (which shall become the new Closing
Date with respect to such Retained Asset), within ten (10) days following the
date on which the suit, action or other proceeding, if any, referenced in clause
(i) above is settled or a judgment is rendered (and no longer subject to appeal)
permitting transfer of the Retained Asset to Purchaser pursuant to this
Agreement and Seller obtains, complies with, obtains a waiver of or notice of
election not to exercise or otherwise satisfies all remaining Preference Rights
and Transfer Requirements with respect to such Retained Asset as contemplated by
this Section (or if multiple Assets are Retained Assets, on a date mutually
agreed to by the parties in order to consolidate, to the extent reasonably
possible, the number of Closings). At the delayed Closing, Purchaser shall pay
Seller a purchase price equal to the amount by which the Purchase Price was
reduced on account of the holding back of such Retained Asset (as adjusted
pursuant to Section 2.2 through the new Closing Date therefor); provided,
however, if all such Preference Rights and Transfer Requirements with respect to
any Retained Asset so held back at the initial Closing are not obtained,
complied with, waived or otherwise satisfied as contemplated by this Section
within one hundred eighty (180) days after the initial Closing has occurred with
respect to any Asset, then such Retained Asset shall be eliminated from the
Assets and shall become an Excluded Asset, unless Seller and Purchaser agree to
proceed with a closing on such Retained Asset, in which case Purchaser shall be
deemed to have waived any objection (and shall be obligated to indemnify the
Seller Indemnified Persons for all Losses) with respect to non-compliance with
such Preference Rights and Transfer Requirements with respect to such Retained
Asset(s).

(d) Purchaser acknowledges that Seller desires to sell all of the Assets to
Purchaser and would not have entered into this Agreement but for Purchaser’s
agreement to purchase all of the Assets as herein provided. Accordingly, it is
expressly understood and agreed that Seller does not desire to sell any Property
affected by a Preference Right to Purchaser unless the sale of all of the Assets
is consummated by the Closing Date in accordance with the terms of this
Agreement. In furtherance of the foregoing, Seller’s obligation hereunder to
sell the Preference Properties to Purchaser is expressly conditioned upon the
consummation by the Closing Date of the sale of all of the Assets (other than
Retained Assets or other Assets excluded pursuant to the express provisions of
this Agreement) in accordance with the terms of this Agreement, either by
conveyance to Purchaser or conveyance pursuant to an applicable Preference
Right; provided that, nothing herein is intended or shall operate to extend or
apply any Preference Right to any portion of the Assets which is not otherwise
burdened thereby. Time is of the essence with respect to the parties’ agreement
to consummate the sale of the Assets by the Closing Date (or by the delayed
Closing Date pursuant to Section 7.7(c)).

 

31



--------------------------------------------------------------------------------

Section 7.8 Tax Matters.

(a) Subject to the provisions of Section 12.3, Seller shall be responsible for
all Taxes related to the Assets (other than ad valorem, property, severance,
Hydrocarbon production and similar Taxes based upon or measured by the ownership
or operation of the Assets or the production of Hydrocarbons therefrom, which
are addressed in Section 1.4) attributable to any period of time at or prior to
the Closing Date, and Purchaser shall be responsible for all such Taxes related
to the Assets attributable to any period of time after the Closing Date.
Notwithstanding the foregoing, Seller shall handle payment to the appropriate
Governmental Body of all Taxes with respect to the Assets which are required to
be paid prior to Closing (and shall file all Tax Returns with respect to such
Taxes). If requested by Purchaser, Seller will assist Purchaser with preparation
of all ad valorem and property Tax Returns for periods ending on or before
December 31, 2007 (including any extensions requested). Seller shall deliver to
Purchaser within thirty (30) days of filing copies of all Tax Returns to be
filed by Seller relating to the Assets and any supporting documentation to be
provided by Seller to Governmental Bodies for Purchaser’s approval, which shall
not be unreasonably withheld, excluding Tax Returns related to income tax,
franchise tax, or other similar Taxes. Purchaser shall file all Tax Returns
covering Taxes treated as Property Costs that are required to be filed after the
Closing Date unless covered above. With respect to such Tax Returns covering a
taxable period which includes the Effective Date, Purchaser shall provide a copy
of such Tax Return to Seller within 30 days of filing for Seller’s approval,
which shall not be unreasonably withheld.

(b) Purchaser and Seller shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of any Tax Returns
and any audit, litigation or other Proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other Proceeding and making employees reasonably available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Each of Purchaser and Seller agrees (i) to
retain all books and records with respect to Tax matters pertinent to the
acquired assets relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Governmental Body, and (ii) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, each party shall allow the other party the
option of taking possession of such books and records prior to their disposal.
Purchaser and Seller further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Body or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the transactions
contemplated.

(c) Seller reserves the right, at or prior to Closing, to assign its rights
under this Agreement with respect to all or a portion of the Purchase Price, and
that portion of the Assets associated therewith (“ 1031 Assets”), to a
“Qualified Intermediary” (as that term is

 

32



--------------------------------------------------------------------------------

defined in Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations) to
accomplish this transaction, in whole or in part, in a manner that is intended
to comply with the requirements of a like-kind exchange (“Like-Kind Exchange”)
pursuant to Section 1031 of the Code. Purchaser and Seller each acknowledge and
agree that a whole or partial assignment of this Agreement to a Qualified
Intermediary shall not release either party from any of its respective promises,
liabilities and obligations to the other or expand any promises, liabilities or
obligations of such party under this Agreement. Neither party represents to the
other that any particular tax treatment will be given to either party as a
result of the Like-Kind Exchange. Purchaser shall not be obligated to pay any
additional costs or incur any additional obligations in its purchase of the
Assets if such costs are the result of Seller’s Like-Kind Exchange, and Seller
shall hold harmless and indemnify Purchaser from and against all claims, losses
and liabilities (including reasonable attorneys’ fees, court costs and related
expenses), if any, resulting from such a Like-Kind Exchange.

Section 7.9 Further Assurances.

After Closing, Seller and Purchaser each agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.

Section 7.10 Operations Information.

Between the date of this Agreement and the Closing Date, Seller shall deliver to
an officer designated by Purchaser copies of all production reports and daily
drilling reports relating to Seller’s operation of the Assets promptly after the
preparation thereof in the ordinary course of business.

ARTICLE 8

CONDITIONS TO CLOSING

Section 8.1 Conditions of Seller to Closing.

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction or waiver by
Seller on or prior to Closing of each of the following conditions:

(a) Representations. Each of the representations and warranties of Purchaser
contained in this Agreement shall be true and correct in all material respects
(other than those representations and warranties of Purchaser that are qualified
by materiality, which shall be true and correct in all respects) as of the
Closing Date as though made on and as of the Closing Date, except to the extent
that any such representation or warranty is made as of a specified date, in
which case such representation or warranty shall have been true and correct in
all material respects (other than those representations and warranties of
Purchaser that are qualified by materiality, which shall be true and correct in
all respects) as of such specified date;

 

33



--------------------------------------------------------------------------------

(b) Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c) Proceedings. No Proceeding by a third party (including any Governmental
Body) seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement shall be pending before any
Governmental Body and no order, writ, injunction or decree shall have been
entered and be in effect by any court or any Governmental Body of competent
jurisdiction, and no statute, rule, regulation or other requirement shall have
been promulgated or enacted and be in effect, that on a temporary or permanent
basis restrains, enjoins or invalidates the transactions contemplated hereby;
provided, however, the Closing shall proceed notwithstanding any Proceedings
seeking to restrain, enjoin or otherwise prohibit consummation of the
transactions contemplated hereby brought by holders of Preference Rights seeking
to enforce such rights with respect to the Assets, and the Assets subject to
such Proceedings shall be treated in accordance with Section 7.7;

(d) Deliveries. Purchaser shall have delivered (or be ready, willing and able to
immediately deliver) to Seller duly executed counterparts of the Conveyance and
all other documents and certificates to be delivered by Purchaser under
Section 9.3 and shall have performed (or be ready, willing and able to
immediately perform) the other obligations required to be performed by it under
Section 9.3; and

(e) HSR Act. Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise).

Section 8.2 Conditions of Purchaser to Closing.

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction or waiver
by Purchaser on or prior to Closing of each of the following conditions:

(a) Representations. Each of the representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
(other than those representations and warranties of Seller that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the Closing Date as though made on and as of the Closing Date,
except to the extent that any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects (other than those representations and
warranties of Seller that are qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) as of such specified
date;

(b) Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c) Proceedings. No Proceeding by a third party (including any Governmental
Body) seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions

 

34



--------------------------------------------------------------------------------

contemplated by this Agreement shall be pending before any Governmental Body and
no order, writ, injunction or decree shall have been entered and be in effect by
any court or any Governmental Body of competent jurisdiction, and no statute,
rule, regulation or other requirement shall have been promulgated or enacted and
be in effect, that on a temporary or permanent basis restrains, enjoins or
invalidates the transactions contemplated hereby; provided, however, the Closing
shall proceed notwithstanding any Proceedings seeking to restrain, enjoin or
otherwise prohibit consummation of the transactions contemplated hereby brought
by holders of Preference Rights seeking to enforce such rights with respect to
the Assets, and the Assets subject to such Proceedings shall be treated in
accordance with Section 7.7;

(d) Deliveries. Seller shall have delivered (or be ready, willing and able to
immediately deliver) to Purchaser duly executed counterparts of the Conveyance
and all other documents and certificates to be delivered by Seller under
Section 9.2; and

(e) HSR Act. Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise).

ARTICLE 9

CLOSING

Section 9.1 Time and Place of Closing.

(a) Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article 10, and subject to
the satisfaction or waiver of the conditions set forth in Article 8 (other than
conditions the fulfillment of which by their nature is to occur at the
completion of the transactions contemplated by this Agreement (the “Closing”)),
the Closing shall take place at 10:00 a.m., local time, on November 30, 2007, at
the offices of Seller, Houston, Texas, unless another date, time or place is
mutually agreed to in writing by Purchaser and Seller. If any of the conditions
(other than conditions the fulfillment of which by their nature is to occur at
the Closing) set forth in Article 8 are not satisfied or waived at the time the
Closing is to occur pursuant to this Section 9.1(a), then the Closing shall
occur on a date that is the third Business Day after the satisfaction or waiver
of all such conditions.

(b) The date on which the Closing occurs is herein referred to as the “Closing
Date.”

Section 9.2 Obligations of Seller at Closing.

At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, or perform or cause
to be performed, the following:

(a) the Conveyance, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by Seller;

 

35



--------------------------------------------------------------------------------

(b) letters-in-lieu of transfer orders covering the Assets, duly executed by
Seller; and

(c) a certificate duly executed by an authorized corporate officer of Seller,
dated as of Closing, certifying on behalf of Seller that the conditions set
forth in Section 8.2(a) and Section 8.2(b) have been fulfilled.

(d) evidence that all liens or releases from Seller’s lenders have been obtained
relating to all mortgages and UCC filings regarding the Assets.

Section 9.3 Obligations of Purchaser at Closing.

At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, or perform or caused
to be performed, the following:

(a) a wire transfer in an amount equal to the Closing Payment minus the face
amount of the Parent Senior Unsecured Note, in same-day funds;

(b) the Parent Senior Unsecured Note, duly executed by Parent;

(b) the Conveyance, duly executed by Purchaser;

(c) letters-in-lieu of transfer orders covering the Assets, duly executed by
Purchaser; and

(d) a certificate by an authorized corporate officer of Purchaser, dated as of
Closing, certifying on behalf of Purchaser that the conditions set forth in
Section 8.1(a) and Section 8.1(b) have been fulfilled.

Section 9.4 Closing Adjustments.

(a) Not later than five (5) Business Days prior to the Closing Date, Seller
shall prepare and deliver to Purchaser, based upon the best information
available to Seller, a preliminary settlement statement estimating the Adjusted
Purchase Price after giving effect to all adjustments listed in Section 2.2. The
estimate delivered in accordance with this Section 9.4(a) shall constitute the
dollar amount to be paid by Purchaser to Seller at the Closing (the “Closing
Payment”). Until one (1) Business Day before the Closing Date, Purchaser shall
have the opportunity to review and discuss the preliminary settlement statement
with Seller; provided, however, Seller shall not be required to make any change
thereto to which Seller does not agree.

(b) As soon as reasonably practicable after the Closing but not later than one
hundred twenty (120) days following the Closing Date, Seller shall prepare and
deliver to Purchaser a statement setting forth the final calculation of the
Agreed Purchase Price and showing the calculation of each adjustment, based, to
the extent possible, on actual credits, charges, receipts and other items before
and after the Effective Time and taking into account all adjustments provided
for in this Agreement (the “Final Purchase Price”). Seller shall, at Purchaser’s
request, supply reasonable documentation available to support any credit,
charge,

 

36



--------------------------------------------------------------------------------

receipt or other item. Seller shall afford Purchaser and its representatives the
opportunity to review such statement and the supporting schedules, analyses,
workpapers, and other underlying records or documentation as are reasonably
necessary and appropriate in Purchaser’s review of such statement. Each party
shall cooperate fully and promptly with the other and their respective
representatives in such examination with respect to all reasonable requests
related thereto. As soon as reasonably practicable but not later than the 30th
day following receipt of Seller’s statement hereunder, Purchaser shall deliver
to Seller a written report containing any changes that Purchaser proposes be
made to such statement. Seller and Purchaser shall undertake to agree on the
final statement of the Final Purchase Price no later than one hundred eighty
(180) days after the Closing Date (the “Final Settlement Date”). In the event
that Seller and Purchaser cannot reach agreement by the Final Settlement Date,
either party may refer the remaining matters in dispute to UHY Mann Frankfort
Stein & Lipp CPAs, LLP, or such other nationally-recognized independent
accounting firm as may be mutually accepted by Purchaser and Seller, for review
and final determination (the “Agreed Accounting Firm”). Each party shall
summarize its position with regard to the remaining matters in dispute in a
written document of twenty-five pages or less and submit such summaries to the
Agreed Accounting Firm, together with any other documentation such party may
desire to submit. Within fifteen (15) Business Days after receiving the parties’
respective submissions, the Agreed Accounting Firm shall render in writing a
decision choosing either Seller’s position or Purchaser’s position or a position
in between those (but in no event higher or lower than the amounts proposed in
the post-Closing statements exchanged between the parties, as described earlier
in this subsection) based on the materials described above. The Agreed
Accounting Firm may not award damages or penalties to either party. Any decision
rendered by the Agreed Accounting Firm pursuant hereto shall be final,
conclusive and binding on Seller and Purchaser and will be enforceable against
any of the parties in any court of competent jurisdiction. The fees of the
Agreed Accounting Firm shall be borne and paid one-half by Sellers and one-half
by Purchaser. Seller and Purchaser shall each bear its own legal fees and other
costs of presenting its case. Within ten (10) Business Days after the date on
which the parties or the Agreed Accounting Firm, as applicable, finally
determines the disputed matters, (x) Purchaser shall pay to Seller the amount by
which the Final Purchase Price exceeds the Closing Payment or (y) Seller shall
pay to Purchaser the amount by which the Closing Payment exceeds the Final
Purchase Price, as applicable. Any post-Closing payment pursuant to this
Section 9.4(b) shall bear interest at the Agreed Interest Rate from (but not
including) the Closing Date to (and including) the date both Purchaser and
Seller have executed the final settlement statement.

(c) All payments made or to be made hereunder to Seller shall be by electronic
transfer of immediately available funds to the account Seller as set forth on
Schedule 9.4(c), for the credit of Seller or to such other bank and account as
may be specified by Seller in writing. All payments made or to be made hereunder
to Purchaser shall be by electronic transfer of immediately available funds to a
bank and account specified by Purchaser in writing to Seller.

 

37



--------------------------------------------------------------------------------

ARTICLE 10

TERMINATION

Section 10.1 Termination.

This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by either Seller or Purchaser, if:

 

  (i)         the Closing shall not have occurred on or before December 31, 2007
(the “Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 10.1(b)(i) shall not be available (A) to Seller, if
any breach of this Agreement by Seller has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before the Termination
Date or (B) to Purchaser, if any breach of this Agreement by Purchaser has been
the principal cause of, or resulted in, the failure of the Closing to occur on
or before the Termination Date; or

 

  (ii)         there shall be any Law that makes consummation of the
transactions contemplated hereby illegal or otherwise prohibited or a
Governmental Body shall have issued an order, decree, or ruling or taken any
other action permanently restraining, enjoining, or otherwise prohibiting the
consummation of the transactions contemplated hereby, and such order, decree,
ruling, or other action shall have become final and non appealable;

(c) by Seller, if (i) any of the representations and warranties of Purchaser
contained in this Agreement shall not be true and correct in all material
respects (provided that any such representation or warranty that is already
qualified by a materiality standard or a material adverse effect qualification
shall not be further qualified); or (ii) Purchaser shall have failed to fulfill
in any material respect any of its obligations under this Agreement; and, in the
case of each of clauses (i) and (ii), such misrepresentation, or breach of
warranty, if curable, has not been cured within ten (10) days after written
notice thereof from Seller to Purchaser; provided that any cure period shall not
extend beyond the Termination Date and shall not extend the Termination Date; or

(d) by Purchaser, if (i) any of the representations and warranties of Seller
contained in this Agreement shall not be true and correct in all material
respects (provided that any such representation or warranty that is already
qualified by a materiality or Material Adverse Effect qualification shall not be
further qualified); or (ii) Seller shall have failed to fulfill in any material
respect any of its obligations under this Agreement, and, in the case of each of
clauses (i) and (ii), such misrepresentation, breach of warranty or failure, if
curable, has not been cured within ten (10) days after written notice thereof
from Purchaser to Seller; provided that any cure period shall not extend beyond
the Termination Date and shall not extend the Termination Date.

Section 10.2 Effect of Termination.

If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect (except for the provisions of
Section 4.4, Section 5.6, Section 6.5, Section 7.5, Section 11.9, Section 11.10
and Section 11.11 of this Agreement and

 

38



--------------------------------------------------------------------------------

this Article 10, the Section entitled “Definitions,” and Article 12 (other than
Section 12.6), all of which shall continue in full force and effect).
Notwithstanding the foregoing, nothing contained in this Section 10.2 shall
relieve any party from liability for Losses resulting from its breach of this
Agreement.

Section 10.3 Distribution of Deposit Upon Termination.

(a) If Seller terminates this Agreement (i) because Purchaser has failed to
comply with any provision of Sections 8.1(a), 8.1(b) or 8.1(d); or (ii) pursuant
to Section 10.1 (a), as the result of any default or breach by Purchaser of
Purchaser’s obligations hereunder, then Seller may retain, as its sole and
exclusive remedy, the Deposit as liquidated damages, free of any claims by
Purchaser or any other Person with respect thereto. It is expressly stipulated
by the parties that the actual amount of damages resulting from such a
termination would be difficult if not impossible to determine accurately because
of the unique nature of this Agreement, the unique nature of the Assets, the
uncertainties of applicable commodity markets and differences of opinion with
respect to such matters, and that the liquidated damages provided for herein are
a reasonable estimate by the parties of such damages.

(b) If this Agreement is terminated for any reason other than the reasons set
forth in Section 10.3(a), then Seller shall deliver the Deposit to Purchaser
without interest thereon, free of any claims by Seller or any other Person with
respect thereto.

(c) Notwithstanding anything to the contrary in this Agreement, Purchaser shall
not be entitled to receive interest on the Deposit, whether the Deposit is
applied against the Purchase Price or returned to Purchaser pursuant to this
Section 10.3.

ARTICLE 11

POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS;

DISCLAIMERS AND WAIVERS

Section 11.1 Receipts.

Except as otherwise provided in this Agreement, any Hydrocarbons produced from
or attributable to the Assets (and all products and proceeds attributable
thereto) and any other income, proceeds, receipts and credits attributable to
the Assets which are not reflected in the adjustments to the Purchase Price
following the final adjustment pursuant to Section 9.4(b) shall be treated as
follows: (a) all Hydrocarbons produced from or attributable to the Assets (and
all products and proceeds attributable thereto) and all other income, proceeds,
receipts and credits earned with respect to the Assets to which Purchaser is
entitled under Section 1.4 shall be the sole property and entitlement of
Purchaser, and, to the extent received by Seller, Seller shall fully disclose,
account for and remit the same promptly to Purchaser, and (b) all Hydrocarbons
produced from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.4
shall be the sole property and entitlement of Seller and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and remit the same
promptly to Seller.

 

39



--------------------------------------------------------------------------------

Section 11.2 Expenses.

Except as otherwise provided in this Agreement, any Property Costs which are not
reflected in the adjustments to the Purchase Price following the final
adjustment pursuant to Section 9.4(b) shall be treated as follows: (a) all
Property Costs for which Seller is responsible under Section 1.4 shall be the
sole obligation of Seller and Seller shall promptly pay, or if paid by
Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless from and
against same; and (b) all Property Costs for which Purchaser is responsible
under Section 1.4 shall be the sole obligation of Purchaser, and Purchaser shall
promptly pay, or if paid by Seller, promptly reimburse Seller for and hold
Seller harmless from and against same. Seller is entitled to resolve all joint
interest audits and other audits of Property Costs covering periods for which
Seller is wholly responsible and Purchaser is entitled to resolve all joint
interest audits and other audits of Property Costs covering periods for which
Purchaser is in whole or in part responsible; provided that Purchaser shall not
agree to any adjustments to previously assessed costs for which Seller is liable
without the prior written consent of Seller, such consent not to be unreasonably
withheld. Purchaser shall provide Seller with a copy of all applicable audit
reports and written audit agreements received by Purchaser and relating to
periods for which Seller is partially responsible.

Section 11.3 Assumed Seller Obligations.

Subject to the indemnification by Seller under Section 11.5, on the Closing
Date, Purchaser shall assume and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid or discharged) all of the
obligations and liabilities of Seller, known or unknown, with respect to the
Assets, regardless of whether such obligations or liabilities arose prior to, on
or after the Effective Time, including but not limited to obligations to
(a) furnish makeup gas according to the terms of applicable gas sales, gathering
or transportation contracts, and to satisfy all other gas balancing obligations,
if any, (b) pay working interests, royalties, overriding royalties and other
interests held in suspense, (c) properly plug and abandon any and all wells,
including inactive wells or temporarily abandoned wells, drilled on the
Properties, as required by Law, (d) replug any well, wellbore, or previously
plugged well on the Properties to the extent required by any Governmental Body,
(e) dismantle, salvage and remove any equipment, structures, materials,
platforms, flowlines, and property of whatever kind related to or associated
with operations and activities conducted on the Properties, (f) clean up,
restore and/or remediate the premises covered by or related to the Assets in
accordance with applicable agreements and Laws, (g) perform all obligations
applicable to or imposed on the lessee, owner, or operator under the Leases and
related contracts, or as required by applicable Laws; and (h) obligations
related to the matters set forth on Schedule 5.7(a) (all of said obligations and
liabilities, subject to the exclusions below, herein being referred to as the
“Assumed Seller Obligations”); provided, however, that the Assumed Seller
Obligations shall not include, and Purchaser shall have no obligation to assume,
any obligations or liabilities of Seller to the extent that they are (such
excluded obligations and liabilities, the “Excluded Seller Obligations”):

 

  (i)         attributable to or arise out of the Excluded Assets;

 

  (ii)         the continuing responsibility of Seller under Section 11.1 or
Section 11.2;

 

40



--------------------------------------------------------------------------------

  (iii)         Property Costs for which Seller is responsible pursuant to
Section 1.4(b); or

 

  (iv)         Retained Employee Liabilities

 

  (v)         covered by Seller’s insurance, unless Purchaser gets credit via a
reduction in the Purchase Price for insurance amounts received by Seller or the
insurance is conveyed to Purchaser.

Section 11.4 Survival and Limitations.

(a) The representations and warranties contained in Section 5.7, Section 5.9,
Section 5.10, Section 5.11, Section 5.15, Section 5.16, Section 5.17,
Section 5.18, Section 5.19, Section 5.20, and Section 5.21 shall terminate four
(4) months after Closing. The representations and warranties contained in
Section 5.3, Section 5.4, Section 5.6, Section 5.8, Section 6.2, Section 6.3,
and Section 6.5 (collectively, the “Fundamental Representations”) shall survive
until the expiration of the applicable statute of limitations period. All other
representations and warranties of Seller and Purchaser contained herein shall
terminate at Closing. Upon the termination of a representation or warranty in
accordance with the foregoing, such representation or warranty shall have no
further force or effect for any purpose under this Agreement. The covenants and
other agreements of Seller and Purchaser set forth in this Agreement shall
survive the Closing Date until fully performed.

(b) No party hereto shall have any indemnification obligation pursuant to this
Article 11 or otherwise in respect of any representation, warranty, covenant or
agreement unless it shall have received from the party seeking indemnification a
written notice (a “Claim Notice”) of the existence of the claim for or in
respect of which indemnification in respect of such representation, warranty,
covenant or agreement is being sought on or before the expiration of the
applicable survival period set forth in Section 11.4(a). If an Indemnified Party
delivers a Claim Notice to an Indemnifying Party before the expiration of the
applicable survival period set forth in Section 11.4(a), then the applicable
representation, warranty, covenant or agreement shall survive until, but only
for purposes of, the resolution of the matter covered by such Claim Notice. A
Claim Notice shall set forth with reasonable specificity (1) the basis for such
claim under this Agreement, and the facts that otherwise form the basis of such
claim and (2) to the extent reasonably estimable, an estimate of the amount of
such claim (which estimate shall not be conclusive of the final amount of such
claim) and an explanation of the calculation of such estimate.

(c) Neither Seller nor Purchaser shall have any liability for any
indemnification under this Agreement, nor any liability for breach of any
representations, warranties, or covenants under this Agreement, until and unless
(i) the amount of the liability for any individual claim or series of related
claims arising out of the same or similar set of facts, for which a Claim Notice
is delivered by Purchaser or Seller, as applicable, exceeds $200,000, and then
only to the extent such damage exceeds $200,000 (“Individual Indemnity
Deductible”), and (ii) the aggregate amount of the liabilities for all claims
for which Claim Notices are delivered by

 

41



--------------------------------------------------------------------------------

Purchaser or Seller, as applicable, exceeds one and one-half percent (1.5%) of
the Purchase Price, and then only to the extent such damages exceed one and
one-half percent (1.5%) of the Purchase Price (the “Aggregate Indemnity
Deductible”).

(d) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, neither party shall be required to indemnify the other party, or
otherwise be liable for breaching any representations, warranties, or covenants
under this Agreement, for aggregate damages in excess of an amount equal to ten
(10) percent of the Purchase Price.

(e) For purposes of this Article 11 only, the “material”, “materiality”, “all
material respects” or “Material Adverse Effect” qualifiers contained in the
representations and warranties in Article 5 and Article 6 shall be considered
for indemnity purposes, and such qualifiers shall be deemed to have been met if
any such claim, or series of claims arising out of the same or similar set of
facts, for which the Claim Notice is delivered by Purchaser or Seller, as
applicable, exceeds the Individual Indemnity Deductible.

Section 11.5 Indemnification by Seller.

Subject to the terms, conditions, and limitations of this Article 11, from and
after the Closing, each Seller shall jointly and severally indemnify, defend and
hold harmless Purchaser and its directors, officers, employees, stockholders,
members, agents, consultants, advisors and other representatives (including
legal counsel, accountants and financial advisors) and Affiliates and the
successors and permitted assigns of this Agreement of Purchaser (collectively,
the “Purchaser Indemnified Persons”) from and against any and all Losses
asserted against, resulting from, imposed upon, or incurred or suffered by any
Purchaser Indemnified Person to the extent resulting from, arising out of or
relating to:

(a) any breach of any representation or warranty of Seller contained in this
Agreement or in any certificate furnished by or on behalf of Seller in
connection with this Agreement;

(b) any breach or nonfulfillment of or failure to perform any covenant or
agreement of Seller contained in this Agreement or in any certificate furnished
by or on behalf of Seller in connection with this Agreement; and

(c) any Excluded Seller Obligations.

Section 11.6 Indemnification by Purchaser.

From and after the Closing, subject to the terms and conditions of this Article
11, Purchaser shall indemnify, defend and hold harmless Seller and its
directors, officers, employees, agents, consultants, stockholders, advisors and
other representatives (including legal counsel, accountants and financial
advisors), and Seller’s successors, permitted assigns of this Agreement and
Affiliates (collectively, the “Seller Indemnified Persons”) from and against any
and all Losses, asserted against, resulting from, imposed upon, or incurred or
suffered by any Seller Indemnified Person, directly or indirectly, other than
Excluded Seller Obligations to the extent resulting from, arising out of, or
relating to:

(a) any breach of any representation or warranty of Purchaser contained in this
Agreement or in any certificate furnished by or on behalf of Purchaser to Seller
in connection with this Agreement;

 

42



--------------------------------------------------------------------------------

(b) any breach or nonfulfillment of or failure to perform any covenant or
agreement of Purchaser contained in this Agreement or any certificate furnished
by or on behalf of Purchaser to Seller in connection with this Agreement;

(c) the ownership, use or operation of the Assets after the Effective Time,
REGARDLESS OF FAULT;

(d) the Assumed Seller Obligations REGARDLESS OF FAULT; and

(e) Environmental Laws, Environmental Liabilities, the release of materials into
the environment or protection of human health, safety, natural resources or the
environment, or any other environmental condition of the Assets, REGARDLESS OF
THE TIME OF OCCURRENCE AND REGARDLESS OF FAULT, other than Section 4.3 post
closing remediation.

Section 11.7 Indemnification Proceedings.

(a) In the event that any claim or demand for which Seller or Purchaser (such
Person, an “Indemnifying Party”) may be liable to a Purchaser Indemnified Person
under Section 11.5 or to a Seller Indemnified Person under Section 11.6 (an
“Indemnified Party”) is asserted against or sought to be collected from an
Indemnified Party by a third party (a “Third Party Claim,”) the Indemnified
Party shall with reasonable promptness notify the Indemnifying Party of such
Third Party Claim by delivery of a Claim Notice, provided that the failure or
delay to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Article 11, except (and solely) to the
extent that the Indemnifying Party demonstrates that its defense of such Third
Party Claim is actually and materially prejudiced thereby. The Indemnifying
Party shall have thirty (30) days from receipt of the Claim Notice from the
Indemnified Party (in this Section 11.7, the “Notice Period”) to notify the
Indemnified Party whether or not the Indemnifying Party desires, at the
Indemnifying Party’s sole cost and expense, to defend the Indemnified Party
against such claim or demand; provided, that the Indemnified Party is hereby
authorized prior to and during the Notice Period, and at the cost and expense of
the Indemnifying Party, to file any motion, answer or other pleading that it
shall reasonably deem necessary to protect its interests or those of the
Indemnifying Party. The Indemnifying Party shall have the right to assume the
defense of such Third Party Claim only if and for so long as the Indemnifying
Party (i) notifies the Indemnified Party during the Notice Period that the
Indemnifying Party is assuming the defense of such Third Party Claim, (ii) uses
counsel of its own choosing that is reasonably satisfactory to the Indemnified
Party, and (iii) conducts the defense of such Third Party Claim in an active and
diligent manner. If the Indemnifying Party is entitled to, and does, assume the
defense of any such Third Party Claim, the Indemnified Party shall have the
right to employ separate counsel at its own expense and to participate in the
defense thereof; provided, however, that notwithstanding the foregoing, the
Indemnifying Party shall pay the reasonable attorneys’ fees of the Indemnified
Party if the Indemnified Party’s counsel shall have advised the Indemnified
Party that there is a conflict of interest that could

 

43



--------------------------------------------------------------------------------

make it inappropriate under applicable standards of professional conduct to have
common counsel for the Indemnifying Party and the Indemnified Party (provided
that the Indemnifying Party shall not be responsible for paying for more than
one separate firm of attorneys and one local counsel to represent all of the
Indemnified Parties subject to such Third Party Claim). If the Indemnifying
Party elects (and is entitled) to assume the defense of such Third Party Claim,
(i) no compromise or settlement thereof or consent to any admission or the entry
of any judgment with respect to such Third Party Claim may be effected by the
Indemnifying Party without the Indemnified Party’s written consent (which shall
not be unreasonably withheld, conditioned or delayed) unless the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party
(and no injunctive or other equitable relief is imposed upon the Indemnified
Party) and there is an unconditional provision whereby each plaintiff or
claimant in such Third Party Claim releases the Indemnified Party from all
liability with respect thereto and (ii) the Indemnified Party shall have no
liability with respect to any compromise or settlement thereof effected without
its written consent (which shall not be unreasonably withheld). If the
Indemnifying Party elects not to assume the defense of such Third Party Claim
(or fails to give notice to the Indemnified Party during the Notice Period or
otherwise is not entitled to assume such defense), the Indemnified Party shall
be entitled to assume the defense of such Third Party Claim with counsel of its
own choice, at the expense and for the account of the Indemnifying Party;
provided, however, that the Indemnified Party shall make no settlement,
compromise, admission, or acknowledgment that would give rise to liability on
the part of any Indemnifying Party without the prior written consent of such
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

(b) Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to control (but shall be entitled to participate at its own expense in the
defense of), and the Indemnified Party, shall be entitled to have sole control
over, the defense or settlement, compromise, admission, or acknowledgment of any
Third Party Claim (i) at the reasonable expense of the Indemnifying Party, as to
which the Indemnifying Party fails to assume the defense during the Notice
Period after the Indemnified Party gives notice thereof to the Indemnifying
Party or (ii) at the reasonable expense of the Indemnifying Party, to the extent
the Third Party Claim seeks an order, injunction, or other equitable relief
against the Indemnified Party which, if successful, could materially adversely
affect the business, condition (financial or other), capitalization, assets,
liabilities, results of operations or prospects of the Indemnified Party. The
Indemnified Party shall make no settlement, compromise, admission, or
acknowledgment that would give rise to liability on the part of the Indemnifying
Party without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).

(c) In any case in which an Indemnified Party seeks indemnification hereunder
and no Third Party Claim is involved, the Indemnified Party shall deliver a
Claim Notice to the Indemnifying Party within a reasonably prompt period of time
after an officer of such Indemnified Party or its Affiliates has obtained
knowledge of the Loss giving rise to indemnification hereunder. The failure or
delay to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Article 11 except to the extent such failure
results in insufficient time being available to permit the Indemnifying Party to
effectively mitigate the resulting Losses or otherwise prejudices the
Indemnifying Party.

 

44



--------------------------------------------------------------------------------

Section 11.8 Release.

EXCEPT WITH RESPECT TO POST-CLOSING REMEDIATION AGREED TO PURSUANT TO SECTION
4.3, PURCHASER HEREBY RELEASES, REMISES AND FOREVER DISCHARGES THE SELLER
INDEMNIFIED PERSONS FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW
EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE, WHICH PURCHASER
MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST THE SELLER INDEMNIFIED PERSONS,
RELATING DIRECTLY OR INDIRECTLY TO THE CLAIMS ARISING OUT OF OR INCIDENT TO
ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO CONTRIBUTION UNDER CERCLA,
REGARDLESS OF FAULT.

Section 11.9 Disclaimers.

(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT, OR IN THE
CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(c), OR IN THE
CONVEYANCE, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS AGREEMENT, OR
IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(c), OR IN
THE CONVEYANCE, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING
CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS,
(VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES,

 

45



--------------------------------------------------------------------------------

CHARTS OR STATEMENTS PREPARED BY SELLER OR ANY THIRD PARTIES, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM REDHIBITORY VICES OR DEFECTS (INCLUDING THOSE
CONTEMPLATED IN LOUISIANA CIVIL CODE ARTICLES 2475, AND 2520 THROUGH 2548),
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT
STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS
AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER
DEEMS APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM
PATENT OR TRADEMARK INFRINGEMENT.

(c) EXCEPT AS REPRESENTED IN SECTION 5.7, SELLER HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN
THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND
“WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.

Section 11.10 Waiver of Trade Practices Acts.

(a) It is the intention of the parties that Purchaser’s rights and remedies with
respect to this transaction and with respect to all acts or practices of Seller,
past, present or future, in connection with this transaction shall be governed
by legal principles other than the Texas Deceptive Trade Practices—Consumer
Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq. (the “DTPA”), the
Louisiana unfair trade practices and consumer protection law, La. R.S. 51:1402,
et seq. (the “UTPCPL”), or the Mississippi Unfair and Deceptive Trade Practices
Act, Miss. Code Ann. 75-24-1 et seq. (the “UDTPA”). As such, Purchaser hereby
waives the applicability of the DTPA ,UTPCPL, and the UDTPA to this transaction
and any and all duties, rights or remedies that might be imposed by the DTPA,
the UTPCPL, and/or the UDTPA, whether such duties, rights and remedies are
applied directly by the DTPA, the UTPCPL, or the UDTPA itself or indirectly in
connection with other statutes. Purchaser acknowledges, represents and warrants
that it is purchasing the goods and/or services covered by this Agreement for
commercial or business use; that it has assets of $25,000,000.00 or more
according to its most recent financial statement prepared in accordance with
GAAP; that it has

 

46



--------------------------------------------------------------------------------

knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of a transaction such as this; and that it is not
in a significantly disparate bargaining position with Seller.

(b) Purchaser expressly recognizes that the price for which Seller has agreed to
perform its obligations under this Agreement has been predicated upon the
inapplicability of the DTPA, the UTPCPL, and the UDTPA and this waiver of the
DTPA, the UTPCPL, and the UDTPA. Purchaser further recognizes that Seller, in
determining to proceed with the entering into this Agreement, has expressly
relied on this waiver and the inapplicability of the DTPA, the UTPCPL, and the
UDTPA.

(c) In addition to the foregoing, and in order to ensure compliance with Texas’
DTPA Section 17.42(c), Purchaser waives all rights it may possess, if any, under
the DTPA with the following certification:

WAIVER OF RIGHTS

 

PURCHASER WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT
GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF ITS OWN SELECTION, PURCHASER VOLUNTARILY CONSENTS TO THIS WAIVER.

Section 11.11 Redhibition Waiver.

Purchaser waives all rights in redhibition pursuant to Louisiana Civil Code
Articles 2475 and 2520 through 2548, and acknowledges that this express waiver
shall be considered a material and integral part of this transaction and the
consideration thereof. Purchaser acknowledges that this waiver has been brought
to its attention and has been explained in detail and that Purchaser has
voluntarily and knowingly consented to this waiver of warranty of fitness and
warranty against redhibitory vices and defects for the Assets.

Section 11.12 Recording.

As soon as practicable after Closing, Purchaser shall record the Conveyance in
the appropriate counties and/or parishes where the Properties are located and
provide Seller with copies of all recorded or approved instruments. The
Conveyance in the form attached as Exhibit B is intended to convey all of the
Properties being conveyed pursuant to this Agreement. Certain Properties or
specific portions of the Properties that are leased from, or require the
approval to transfer by, a Governmental Body are conveyed under the Conveyance
and also are described and covered under separate assignments made by Seller to
Purchaser on officially approved forms, or forms acceptable to such entity, in
sufficient multiple originals to satisfy applicable statutory and regulatory
requirements. The interests conveyed by such separate assignments are the same,
and not in addition to, the interests conveyed in the Conveyance attached as
Exhibit B. Further, such assignments shall be deemed to contain all of the
exceptions, reservations, rights, titles, power and privileges set forth herein
and in the Conveyance as fully and only to the extent as though they were set
forth in each such separate assignment.

 

47



--------------------------------------------------------------------------------

Section 11.13 Further Assurances.

After the Closing, Seller and Purchaser shall, and shall cause their Affilitates
to, execute, acknowledge and deliver all such further conveyances, transfer
orders, division orders, notices assumptions, releases and acquittances, and
such other instruments, and shall take such further actions as may be necessary
or appropriate to assure fully to Purchaser or Seller (including their
successors and assigns) as the case may be, that the transactions described in
this Agreement shall be completed and that all of the Properties intended to be
conveyed under the terms of this Agreement are so coveyed, including such
Properties that are improperly described herein or inadvertently omitted form
this Agreement and/or the Conveyance (including the Exhibits attached to each)
and to assure fully that Purchaser has assumed the liabilities and obligations
intended to be assumed by Purchaser pursuant to this Agreement. The Parties
agree that Purchaser is intending to purchase and Seller is intending to sell
those properties included in the engineering database provided to Purchaser in
August 2007 by Seller’s financial advisor.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Counterparts.

This Agreement may be executed and delivered (including by facsimile
transmission) in counterparts, each of which shall be deemed an original
instrument, but all such counterparts together shall constitute but one
agreement.

Section 12.2 Notice.

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:

 

   If to Seller:   

Petrohawk Properties, LP

KCS Energy, Inc.

Petrohawk Energy Corporation

     

One TEC, LLC

1000 Louisiana, Suite 5810

Houston, Texas 77002

      Attention: Stephen W. Herod       Telephone: 832-204-2701       Facsimile:
832-204-2801       and       David S. Elkouri       Telephone: 832-204-2772   
   Facsimile: 832-204-2872

 

48



--------------------------------------------------------------------------------

   With a copy to       (which       shall not constitute      
Notice to Seller):    Hinkle Elkouri Law Firm, LLC       301 N. Main, Suite 2000
      Wichita Kansas, 67202       Attention : Connie D. Tatum       Telephone:
316-660-6117       Facsimile: 316-660-6017    If to Purchaser:    Milagro
Development I, LP       1401 McKinney, Suite 925       Houston, Texas 77010   
   Attn: Marshall L. Munsell    With a copy to       (which      
shall not constitute       Notice to Purchaser):    Porter & Hedges       1000
Main Street, 36th Floor       Houston, Texas 77002       Attn: Rob Reedy

Either party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.

Reference to “Seller” shall mean each Seller jointly and severally, provided
that any election or notices to be made to Seller hereunder shall be the sole
discretion of Petrohawk Properties, LP, which decision shall be binding on all
Sellers.

Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees.
Purchaser shall bear any sales, use, excise, real property transfer, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees (collectively
“Transfer Taxes”) incurred and imposed upon, or with respect to, the
transactions contemplated by this Agreement. Seller will determine, and
Purchaser will cooperate with Seller in determining the amount of any Transfer
Taxes, if any, that is due in connection with the transactions contemplated by
this Agreement and Purchaser agrees to pay any such Transfer Tax to Seller or to
the appropriate Governmental Body. If any of the transactions contemplated by
this Agreement are exempt from any such Transfer Taxes upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser will timely
furnish to Seller such certificate or evidence.

Section 12.4 Expenses. Except as otherwise expressly provided in Section 12.3 or
elsewhere in this Agreement, (a) all expenses incurred by Seller in connection
with or related to the authorization, preparation or execution of this
Agreement, the Conveyance delivered

 

49



--------------------------------------------------------------------------------

hereunder and the Exhibits and Schedules hereto and thereto, and all other
matters related to the Closing, including without limitation, all fees and
expenses of counsel, accountants and financial advisers employed by Seller,
shall be borne solely and entirely by Seller, and (b) all such expenses incurred
by Purchaser shall be borne solely and entirely by Purchaser.

Section 12.5 Change of Name. As promptly as practicable, but in any case within
thirty (30) days after the Closing Date, Purchaser shall eliminate the names
“Petrohawk”, “Petrohawk Properties, LP”, “KCS Resources, Inc.”, “Petrohawk
Energy Corporation,” “One TEC, LLC” and any variants thereof from the Assets
acquired pursuant to this Agreement and, except with respect to such grace
period for eliminating existing usage, shall have no right to use any logos,
trademarks or trade names belonging to Seller or any of its Affiliates.

Section 12.6 Replacement of Bonds, Letters of Credit and Guarantees. The parties
understand that none of the bonds, letters of credit and guarantees, if any,
posted by Seller or any of its Affiliates with Governmental Bodies and relating
to the Assets may be transferable to Purchaser. Prior to Closing, Purchaser
shall have obtained, or caused to be obtained in the name of Purchaser,
replacements for such bonds, letters of credit and guarantees, to the extent
such replacements are necessary to permit the cancellation of the bonds, letters
of credit and guarantees posted by Seller or any of its Affiliates or to
consummate the transactions contemplated by this Agreement.

Section 12.7 Governing Law and Venue. THIS AGREEMENT AND THE LEGAL RELATIONS
BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. JURISDICTION AND VENUE WITH RESPECT
TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN HARRIS COUNTY, TEXAS.

Section 12.8 Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 12.9 Waivers. Any failure by any party or parties to comply with any of
its or their obligations, agreements or conditions herein contained may be
waived in writing, but not in any other manner, by the party or parties to whom
such compliance is owed. No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

Section 12.10 Assignment. No party shall assign all or any part of this
Agreement, nor shall any party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other party; provided, that
Purchaser may, without the consent of Seller, assign this Agreement to any
Affiliate of Purchaser or Permitted Assignee or any of its rights under this
agreement to its Affiliates or Permitted Assignee, but no such assignment by
Purchaser shall relieve Purchaser of its obligations hereunder. This Agreement
shall be binding upon and inure

 

50



--------------------------------------------------------------------------------

to the benefit of the parties hereto and their respective successors and
permitted assigns. Permitted Assignee, for purposes of this Section 12.10, shall
mean any newly formed special purpose entity formed by Purchaser and its equity
holders for the purpose of acquiring the Properties pursuant to this Agreement.

Section 12.11 Entire Agreement. The Confidentiality Agreement, this Agreement
and the Exhibits and Schedules attached hereto, and the documents to be executed
hereunder constitute the entire agreement between the parties pertaining to the
subject matter hereof, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties pertaining
to the subject matter hereof.

Section 12.12 Amendment. This Agreement may be amended or modified only by an
agreement in writing executed by the parties hereto.

(b) No waiver of any right under this Agreement shall be binding unless executed
in writing by the party to be bound thereby.

Section 12.13 No Third-Party Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser or Seller to any claims, remedy or right
of any kind, except as to those rights expressly provided to the Seller
Indemnified Persons and Purchaser Indemnified Persons (provided, however, any
claim for indemnity hereunder on behalf of an Seller Indemnified Person or an
Purchaser Indemnified Person must be made and administered by a party to this
Agreement).

Section 12.14 References.

In this Agreement:

(a) References to any gender includes a reference to all other genders;

(b) References to the singular includes the plural, and vice versa;

(c) Reference to any Article or Section means an Article or Section of this
Agreement;

(d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;

(e) Unless expressly provided to the contrary, “hereunder”, “hereof”, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;

(f) “Include” and “including” shall mean include or including without limiting
the generality of the description preceding such term; and

(g) Capitalized terms used herein shall have the meanings ascribed to them in
this Agreement as such terms are identified and/or defined in the Definitions
section hereof.

 

51



--------------------------------------------------------------------------------

Section 12.15 Construction.

Purchaser is a party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent party would deem appropriate under the
circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions. In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either party.

Section 12.16 Conspicuousness.

The parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.

Section 12.17 Severability.

If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
party; provided, however, that if any such term or provision may be made
enforceable by limitation thereof, then such term or provision shall be deemed
to be so limited and shall be enforceable to the maximum extent permitted by
applicable Law.

Section 12.18 Time of Essence.

Time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.

Section 12.19 Limitation on Damages.

Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each party expressly waives for itself
and on behalf of its Affiliates, any and all Claims it may have against the
other party for its own such damages in connection with this Agreement and the
transactions contemplated hereby. For the avoidance of doubt, the terms of this
section do not apply to payments from one party to another party arising out of
such party’s indemnification obligations under Article 11.

 

52



--------------------------------------------------------------------------------

Section 12.20 Cooperation with Future Financings, Registrations or Offerings.

Seller acknowledges that Purchaser, following Closing, may enter into debt of
equity facilities requiring registration and the need for audited financials
relating to the Properties. Seller agrees to reasonably cooperate with Purchaser
is assisting the preparation of the necessary financial statements and to make
its records and personnel available to assist Purchaser at reasonable times and
durations, given other demands Seller’s personnel may have in performing their
own duties for Seller. Purchase agrees to reasonably compensate Seller for such
work which compensation shall include reasonable costs of personnel and overhead
associated with the work.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
on the date first above written.

 

SELLER:     PETROHAWK PROPERTIES, LP     PETROHAWK ENERGY CORPORATION By:   P-H
Energy, LLC, its general partner     By:   By:  

/s/ FLOYD C. WILSON

   

/s/ FLOYD C. WILSON

    Floyd C. Wilson     Floyd C. Wilson     President and Chief Executive
Officer     President and Chief Executive Officer KCS RESOURCES, INC.     ONE
TEC, LLC By:         By:

/s/ FLOYD C. WILSON

   

/s/ FLOYD C. WILSON

Floyd C. Wilson     Floyd C. Wilson President and Chief Executive Officer    
President and Chief Executive Officer PURCHASER:     MILAGRO DEVELOPMENT I, LP  
  By:   Milagro Development GP, LLC, its General Partner       By:  

/s/ ROBERT L. CAVNAR

        Robert L. Cavnar         President and Chief Executive Officer    

 

54